As filed with the Securities and Exchange Commission on July 9, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-05684 Alpine Equity Trust (Exact name of registrant as specified in charter) 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Address of principal executive offices) (Zip code) Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Name and address of agent for service) Copy to: Thomas R. Westle, Esq. Attorney at Law Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-888-785-5578 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:April 30, 2010 Item 1. Reports to Stockholders. TABLE OF CONTENTS Equity Manager Reports Alpine International Real Estate Equity Fund 6 Alpine Realty Income & Growth Fund 13 Alpine Cyclical Advantage Property Fund 20 Alpine Emerging Markets Real Estate Fund 27 Alpine Global Infrastructure Fund 35 Schedules of Portfolio Investments 42 Statements of Assets and Liabilities 55 Statements of Operations 56 Statements of Changes in Net Assets 57 Financial Highlights 62 Notes to Financial Statements 67 Additional Information 78 Additional Alpine Funds are offered in the Alpine Series Trust and Alpine Income Trust. These funds include: Alpine Dynamic Dividend Fund Alpine Dynamic Transformations Fund Alpine Accelerating Dividend Fund Alpine Dynamic Balance Fund Alpine Dynamic Financial Services Fund Alpine Ultra Short Tax Optimized Income Fund Alpine Dynamic Innovators Fund Alpine Municipal Money Market Fund Alpine’s Equity and Income Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing in funds of the Alpine Series Trust and Alpine Income Trust. The prospectus contains this and other important information about the investment company, and it may be obtained by calling 1-888-785-5578, or visiting www.alpinefunds.com. Read it carefully before investing. Mutual fund investing involves risk. Principal loss is possible. Dear Investor: We concluded last fall’s annual letter to shareholders by stating that “The U.S. and global economies will continue to transition in a positive fashion towards a multi year cycle of relatively directional positive returns, but that is not to say that 2010 will be an easy year.” We expected market volatility and that is surely what we have experienced to date through the semi-annual period ending April 30, 2010 and into the May date of this letter writing. The market memory of the financial distress which precipitated the meltdown of Lehman Brothers in the Fall of 2008 and continued into early 2009 is still fresh in investors’ memories, yet the hopes for economic recovery and strong financial market returns have been growing. The forces of greed and fear remain powerfully present in the market today as witnessed by significant sector rotation over the past six months and a return to high levels on the VIX Index of market volatility. Capital market improvement, solid corporate earnings and signs of economic strength have been offset by the Euro debt crisis, BP’s Gulf oil spill, North Korean aggression, and China’s moderation of prior stimulus. In Alpine’s view, both exogenous events and economic fundamentals are continually incorporated into a natural progression towards a longer term trend, as the market alternates between dancing forward then taking a step backward before progressing further. We believe the markets will establish a stronger medium-term trend during 2011 in anticipation of improving economic prospects leading into 2012 and beyond, and long-term investors may once again replace traders as the dominant force in the market. THE EURO AND INVESTMENT RISK The current financial market instability brought about by the decline in the Euro versus the U.S. dollar, stems from the market’s inability to assess the ultimate impact of the Greek government’s eroded capacity to both service and stand behind its sovereign debt. The scope of the situation could be as minimal as Greece’s 2% contribution to Euro-zone Gross Domestic Product (GDP), or as significant as spawning a contagion of credit concerns which could undermine the cohesion of the European Union (EU) and the durability of its’ currency, the Euro. At their extreme, such fears of high exposure among banks and governments to potentially risky corporate and sovereign debt, suggests that even the creditworthiness of the United States of America could eventually be impaired. Thus, the range of implications to all financial markets could extend from insignificant to catastrophic. However, the reality is likely more benign. While disruptive to markets in the short term, the fears of contagion have forced the European Union (EU) and the European Central Bank (ECB) to provide greater safeguards than is probably warranted. In effect, the EU’s 750 billion Euro stabilization package is designed to provide adequate funding for not only Greece, but Portugal and Spain, for a period of approximately four years. This is designed as a temporary measure to enable these different countries to implement and execute austerity packages which would reduce their dependence upon debt financing of government activities. Unfortunately, for a few months market participants will likely remain unsure as to the future effectiveness of such plans or of the negative impact upon domestic or regional growth. Thus, pressure on the Euro may continue; initially to the benefit of the U.S. dollar. Devaluation of the Euro should help exporters, particularly in Germany, where unit labor costs rose by less than 10% over the previous decade. By comparison, Southern Europe experienced 30% to 40% increases, with Greece now the least competitive country in that region. Over the next few years, the EU will likely add institutional flexibility in order to adjust for financial inequalities amongst members. Otherwise, the membership will be forced to change for the EU to remain meaningful. As Alpine sees it, debt funded excesses which perhaps provided a boost to prior year’s growth are being replaced by austerity measures in response to pressure from the financial markets, which remain focused on reducing risk. Governments, corporations and even individuals, are increasingly being required to live within their means, to fund debt obligations from cash flow and utilize resources productively to produce either collective, corporate or individual wealth. This emphasis on derisking has certainly entered into the equity markets where the mid-May sell-off was characterized by some observers as traders derisking exposure to stocks, taking risk off their portfolios in relation to currencies, or adjusting the amount of market risk that they were comfortable taking. This was a contrast to the strong March rally which preceded this contagion conundrum, where financially leveraged cyclical stocks outperformed as some traders sought to add beta or market risk to their portfolios. 1 Risk aversion is evidenced by the astonishing low yields which investors are accepting for low risk. ‘Safe Haven’ U.S. Treasury Bills are yielding 0.159% for the shortest duration risk of three months. With a yield curve that only rises above 3% after six years, investors either expect significant deflation of assets for several years or are so risk averse as to forsake opportunities to grow their net worth. The danger of a financial meltdown which was almost palpable in October of 2008 is not apparent from measures such as so-called ‘TED’ Spreads between Treasury notes and LIBOR (London Interbank Offering Rates are the cost at which banks do business with each other) which ended May at roughly 0.21% versus a peak of over 4.53% on October 10, 2008. Further evidence comes from the U.S. Federal Reserve’s St Louis (Fed Branch) Financial Stress Index which peaked at 5.01% in that same week in 2008, yet ended May 2010 at 0.872%. Perhaps the current pattern of extreme caution could be expected after experiencing a hundred year flood as we did during the credit crisis of 2008. Thus, if important measures of financial risk are only flashing a yellow cautious and not a solid red for danger,, then market psychology may be excessively cautious, with potentially significant, albeit, diverging implications for both equity and income investors. ALPINE’S FOCUS ON FUNDING CORPORATE INVESTMENT The market’s on again, off again reactions to a continuing stream of information and statistics reflect the powerful impact of short term trading strategies. While we must be responsive to short-term conditions, Alpine seeks to set its strategy based on larger fundamental trends and conditions. We believe that earnings growth can occur in a low or slow growth environment if market share gains are possible. In light of the recent downturn, many public companies, particularly in the real estate and banking sectors, sold new shares to investors over the past year in order to recapitalize balance sheets and position themselves to potentially expand market share. Selectively, Alpine funds have been active participants in many such offerings. Irrespective of economic conditions, companies with innovative products or processes or those which can achieve corporate transformation brought about by a change in product lines or business, may also experience increases in market share. Alpine has made these investment themes the primary focus of two different funds. However, for all of our funds, we endeavor to find such opportunities as well as emphasizing regions or sectors of growing demand. As a corollary, we are less inclined to invest in situations where growth in user demand is limited or declining. However, there are situations when such decline or such growth is more than priced in, and that creates both buying and selling opportunities, respectively. While this suggests that there will always be buying opportunities in different markets at different times, we nevertheless prefer to tilt the portfolios to the areas where we find longer term growth. Thus, Alpine’s focus on emerging market opportunities, most notably in Brazil and China where it is appropriate for the mandates of specific Funds, or for other Funds by investing in U.S. based companies which are seeking growth opportunities in emerging market economies. CHINA SLOWING AND BRAZIL GROWING Recently, China has embarked on a restrictive liquidity program bringing money supply growth down from a stimulus oriented peak of 35% after the Lehman Brothers bankruptcy, back to historic levels of 15% to 18%. The government has also sought to constrain price inflation in the property sector, both of which we believe may take 2% to 4% off GDP, bringing the medium term rate of growth from 11% down to a 7% to 8% range. We believe that the major impact of this attempt to reign in price inflation will be achieved this summer, and that, to a great degree, it is already being priced into the stock market. Typically, command control economies such as China are often too blunt in their approach and methodology and, hence, the desired impact may not be as envisioned. That said, domestic income inequality between workers, their bosses, and even the growing middle class has been contentious, so the political aspect of this exercise may be as important as the economic. A side result of this projected slowdown in China has been a decline in commodity prices around the world, impacting not only the major suppliers of such materials in natural resources, but also restraining a global source of potential inflation. With regard to Brazil, domestic demand is now growing to the point where the effect of China’s modest slowdown is not having a significant impact. There have even been a few economists who recently increased their growth prospects for Brazil from 6.5% to 7.5% GDP growth during the course of 2010, as the Central Bank may moderate ongoing plans to raise interest rates over the course of the year. It is worth noting that these interest rate increases are not tied to interest rates used for consumer mortgages. Rather they should have more impact on the commercial borrowing than on domestic demand. We also expect to see a growing level of fixed asset investment in both infrastructure and industry in Brazil, including new roads, railroads, ports, steel mills and deep sea oil rigs. Many U.S., European, Japanese and Chinese companies are investing in Brazil to build industrial capacity from mines to factories, while others are focused on growing consumption patterns, notably including Unilever and Walmart. This is a classic pattern where countries which initially had a beneficial cost of production or abundant natural resources further enhanced productivity through modern industrialization and then created “added value” through downstream manufacturing or distribution. 2 INVESTING FOR FUTURE NEEDS For the past eighty years, the U.S. has been at the head of the pack in our productivity gains, as witnessed by our economy’s 22% share of global GDP. However, we must increase the current level of investment in our infrastructure and technical capacity, with particular focus on education if we are to maintain this level of superiority. Unfortunately, it looks as if during the next few years we will share some of the burden of austerity measures which now afflict Europe and the U.K. Our municipal and state government budgets were directly stabilized by the stimulus package of 2009, yet drastic cuts to the 2010 through 2011 local budgets will be telling, both in their political and economic impact over the next year. We already see an historic excess of qualified teachers relative to job openings as class sizes rise and curriculums shrink. Cuts in municipal and social services ranging from reduced waste pickup, more homeless on the streets and fewer services for the needy or house bound are already taking place. Fees, tolls and taxes will be increasing at the same time that public transit schedules are reduced. This makes the prospects for meaningful economic growth even less clear. Add to this the inevitable uncertainty over the impact of recent Federal government legislation bringing healthcare and financial reform, and the likely evolution of a revised tax regime starting next year. Thus, the ongoing political debate regarding finances and priorities will take on greater significance for the next few years. Countering such concerns for now are the benefits of a strong dollar at the expense of the Euro, and cheaper commodities which should help to sustain low interest rates for our import oriented economy. Low interest rates around the world could very well continue into the foreseeable future. With a few years of cheap money and a degree of ingenuity, the U.S. may be able to maintain the current trajectory of recovery. Europe and Japan have fewer tools with which to engage growth, so more time may be needed to rebalance their accounts. Progress could provide investors with greater economic clarity of future economic potentials as we continue to unwind the debt burden of the past decade and restructure our industrial and economic priorities. With clarity comes confidence, which reinforces action, suggesting that the next two to three years may see a resurgence of long term investors in equity markets. Where Greece was a shot across the bow of the European Union, we must make sure that it was not a ‘canary in the coal mine’ singing to the rest of us. Companies and countries which can continue to fund their finances should see their shares and currencies perform well over the near term. Those that cannot, may well be devalued or neglected by investors. Inevitably, strong players can take advantage of opportunities better than those with financial constraints. This suggests that merger and acquisition (M&A) activity, which has already resurfaced, may continue to grow in both volume and size over the next few years. The stock pickers at Alpine are looking forward to continued innovation and transformations which respond to the needs of todayand tomorrow! In closing, we expect that the balance of 2010 could continue to be somewhat volatile; however, we would expect to see some measure of improvement by the time we next report to you after the end of the October fiscal year. Thank you for your interest and support, Samuel A. Lieber Mutual fund investing involves risk. Principal loss is possible. The letter and those that follow represent the opinion of Alpine Funds management and are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. Past performance is not a guarantee of future results. Please refer to the schedule of investments for fund holding information. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. 3 VIX Index – Chicago Board Options Exchange SPX Volatility Index reflects a market estimate of future volatility, based on the weighted average of the implied volatilities for a wide range of strikes. St. Louis Fed’s Financial Stress Index (STLFSI) is constructed using principal components analysis is a statistical method of extracting factors responsible for the comovement of a group of variables. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Beta measures the sensitivity of rates of return on a fund to general market movements.) The TED spread is the difference between the interest rates on interbank loans and short-term U.S. government debt. The TED spread is an indicator of perceived credit risk in the general economy Yield Curve – is the relation between the interest rate (or cost of borrowing) and the time to maturity of the debt for a given borrower in a given currency. 4 EQUITY MANAGER REPORTS Alpine International Real Estate Equity Fund Alpine Realty Income & Growth Fund Alpine Cyclical Advantage Property Fund Alpine Emerging Markets Real Estate Fund Alpine Global Infrastructure Fund 5 Alpine International Real Estate Equity Fund Comparative Annualized Returns as of 4/30/10 (Unaudited) Since Inception 6 Months(1) 1 Year 3 Years 5 Years 10 Years (2/1/1989) Alpine International Real Estate Equity Fund 2.34% 70.62% -18.05% -0.55% 9.18% 5.82% S&P Developed (ex. U.S.) Property Total Return Index(2) 2.96% 50.23% -14.39% 3.46% 9.38% N/A GPR General Property Securities Global Index 9.46% 47.19% -9.70% 4.43% 10.59% 5.54% MSCI EAFE (USD) Index(3) 1.19% 30.80% -11.47% 1.18% -0.67% 2.21% Lipper International Real Estate Funds Average 1.17% 44.85% -15.28% 1.82% 10.53% 5.82% Lipper International Real Estate Funds Rank N/A(4) 1/53 32/33 8/8 3/3 1/1 Gross Expense Ratio: 1.26%(5) Net Expense Ratio: 1.26%(5) (1) Not annualized. (2) Index commenced on 7/31/1989. (3) Return does not include dividends reinvested. (4) FINRA does not recognize rankings for less than one year. (5) As disclosed in the prospectus dated February 27, 2010. Performance data quoted represents past performance and is not predictive of future results. Investment return and principal value of the Fund fluctuate, so that shares, when redeemed, may be worth more or less than their original cost. Performance current to the most recent month end may be lower or higher than the performance quoted and may be obtained by calling 1-888-785-5578. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held for fewer than 2 months. If it did, total returns would be reduced. The S&P Developed (ex. U.S.) Property Total Return Index is an unmanaged market-weighted total return index available on a monthly basis. The index consists of companies from developed markets, excluding the U.S., whose floats are larger than 100 million U.S. dollars and derive more than half of its revenue from property-related activities. The GPR General Property Securities Global Index is a market weighted total return performance index, available on a monthly basis. The purpose of this index is to cover a broad range of property investment companies with a market capitalization of more than 50 million U.S. dollars. The MSCI EAFE (USD) Index is a capitalization weighted index that monitors the performance of stocks from Europe, Asia, and the Far East. This is one of the most widely used measures of international stock performance. The Lipper International Real Estate Funds Average is an average of funds that invest at least 80% of their portfolio in equity securities of domestic and foreign companies engaged in the real estate industry. Lipper rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges. The S&P Developed (ex. U.S.) Property Total Return Index, the GPR General Property Securities Global Index, the MSCI EAFE (USD) Index and the Lipper International Real Estate Funds Average are unmanaged and do not reflect direct fees associated with a mutual fund, such as investment adviser fees; however, the Lipper International Real Estate Funds Average reflects fees charged by the underlying funds. The performance for the International Real Estate Equity Fund reflects the deduction of fees for these value-added services. Investors cannot directly invest in an index. To the extent that the Fund’s historical performance resulted from gains derived from participation in initial public offerings (“IPOs”) and/or secondary offerings, there is no guarantee that these results can be replicated in future periods or that the Fund will be able to participate to the same degree in IPO/Secondary allocations in the future. 6 Alpine International Real Estate Equity Fund This chart represents a comparison of a hypothetical $10,000 investment in the Fund versus similar investments in the Fund’s benchmarks. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s return reflects the waiver of certain fees. Without the waiver of fees, the Fund’s total returns would have been lower. 7 Alpine International Real Estate Equity Fund Commentary We are pleased to present the semi-annual report of the Alpine International Real Estate Equity Fund for the six-month period ended April 30, 2010. The Fund’s net asset value per share at the end of the period was $22.33, providing a total return of 2.34% for the six months under review and 70.62% for the twelve months since the prior April. This compares with the total return of the Lipper International Real Estate Equity Fund’s Average of 1.17% for the past six months and 44.85% for the trailing 12 months. In comparison, the Fund’s benchmark S&P Developed ex-US Property Total Return Index produced a total return of 2.96% for the period under review and 50.23% for the trailing twelve months, and the broader market MSCI EAFE Index returned 1.19% for the six-month period and 30.80% for the twelve months through April. For the six-month period, it is clear that currency was beginning to weigh down overall foreign market returns as reported on Bloomberg, notably with the Euro declining by 9.68%, the British Pound down 7.16%, and even the Japanese Yen down over 4.01% however, the Mexican Peso appreciated by 7.2% ,the Brazilian Real was up 1.25%, and the Australian Dollar advanced by 2.73%. CONDITIONS IN BRAZIL, CHINA AND INDIA While the Alpine International Real Estate Equity Fund is broadly diversified across over 20 countries, given the concentration of this Fund in Brazil, China and India, we decided to focus our comments on the property markets of these three B.R.I.C countries. China is in the midst of a managed growth slowdown which is very much focused on real estate supply and prices. China is removing excess monetary liquidity which resulted from pumping up broad money supply by 35% to stimulate their economy post Lehman Brothers. Now they are targeting mid to high teens growth, in line with historic levels. Commercial prices have been surprisingly stable, albeit rents have been rather soft in most markets due to excess supply of secondary quality space. Retail real estate has seen significant capital investment in anticipation of a coming consumption boom, however, the right type of property and the right location has always been the watch-word for real estate, and this remains true today. Residential construction has been the main driver of growth in construction activity with prices rising over 50% in the past year. This compares with historic annual growth of mid-to-high teens percentages and flat to slightly negative price trends which were typical in 2008. Thus, prices are only just a bit above the longer term historical trends, which in large part has been fueled by both significant economic growth and the continued urbanization of China’s population, now spread across roughly 70 cities of greater than 1 million persons. Surprisingly, affordability remains in line with historical standards over the past decade, except in Beijing and Shenzen which rose roughly 100% over the last twelve months. It is worth noting that the new property constraints are primarily focused on major cities where prices increased the most, including Shanghai, Shenzen, Beijing and Chongqing. Current restrictions on mortgage activity are impacting middle class housing more than the high-end, where buyers often use cash. With a boom in residential mortgages last year amounting to 25% of the total volume of mortgages outstanding, it is not surprising that sales volumes pushed prices significantly higher once existing inventories were absorbed. Given historic appreciation, the average mortgage represents approximately 40% loan to value at current market prices. Since most mortgages are limited to a 60% loan to value, we do not expect the current moderation of prices to have a significant impact on either bank balance sheets or the household economy. The lower home sales volumes resulting from the recent stream of new regulation reflects uncertainty as to price stabilization and thus, this pattern of weak volumes may continue through the second half of this year. As a result, we have reduced exposure until the prospects for sales improve. With regard to the comments by some observers that there is a bubble to be deflated, our site visits to numerous cities suggest that the demand for housing remains strong, and while certainly some excess construction and speculative investment has occurred in certain cities and districts, in our opinion most markets are reasonably close to being in balance. India is another interesting market where there was once significant speculation in investment across all segments fueled by excess capital, just like virtually every other market around the world. However, strong economic growth, continued urbanization and modernization of Indian society is creating sustainable demand patterns which are now starting to take hold. Demand growth for investment is coming back and supply, which is only now coming on line from the prior period of frenetic growth, is being met by rising tenant demand. Nonetheless, rents remain relatively flat. Transaction volume remains low as bank debt remains constrained, but prime properties are being acquired by well capitalized investors leading to a modest pick-up in transaction volumes. A number of commercial projects have been redesigned to incorporate an extensive residential component since major cities still lack significant inventory of modern homes and apartments. Retail sales were stagnant for a period, but are now improving, leading some merchants to once again turn their focus on a broad national platform, which should be beneficial for shopping centers. 8 Alpine International Real Estate Equity Fund In Alpine’s opinion, Brazil remains the most buoyant economy and environment for the property sector. Even though new supply is coming to market, tenant demand is strong, be it for new homes, stores, logistics facilities or offices. As a result, rents are increasing and values rising. Even though interest rates are rising, raising carrying cost for commercial properties, residential mortgage rates are relatively stable, so financing activity continues to grow. Demographic patterns, expanding consumer finance, and strong investment prospects for fixed assets should continue to propel the Brazilian real estate sectors. ATTRACTIVE FUNDAMENTAL VALUATIONS Alpine believes that current equity prices for U.S. and many foreign property stocks are not reflective of fundamental prospects. Under normal circumstances, one would expect that a company with strong growth prospects would be valued by the market at premium, while the opposite would be true for slow growth situations. Property stocks have typically been valued based on underlying property net asset value (breakup or liquidation value), as well as enterprise value divided by EBITDA, as well as price to net earnings and price to FFO (Funds from Operations). Additional evaluation of balance sheet or ratios analysis is also useful. (To support these views, we are utilizing data and projections provided by Morgan Stanley Research as of April 30, 2010 for this discussion.) In light of these criteria, it appears that Continental Europe and the U.K. are the most expensive markets and also the most financially leveraged, while Hong Kong, Singapore and Latin American markets were the cheapest and least financially leveraged. With regard to underlying real estate values, stocks in the U.S. were trading at a premium between 25% to 30%, while Euro Zone stocks were trading in high single-digit premiums, while Japan was about flat, and the U.K at approximately 10% discount to underlying real estate values. By comparison, Singapore property stocks traded at a single-digit premium, but then Hong Kong stocks were trading at mid-teens discounts and Chinese stocks traded in excess of 20% discounts. While Morgan Stanley did not appraise Latin American properties, Alpine estimates that they traded around 20% below net asset value. According to Morgan Stanley, a similar pattern emerges when looking at enterprise value (EV) to EBITDA multiples, with Japanese stocks trading in the high teens, in line with U.S., Europe and U.K. companies. Singapore and Indonesia were at the mid-teens multiples for 2011, albeit a bit higher for 2010. By comparison, Hong Kong and Chinese property stocks traded at multiples on both sides of ten times enterprise value while Latin American stocks were trading at about six times multiple. Relative to the structure of global and regional interest rates, we feel these aforementioned multiples are not excessive. However, in light of prospective growth patterns the variation is instructive. The strongest earnings growth for this year is projected to come from China. Although China may likely moderate in 2011, growth of its property companies may still be superior to all countries, except perhaps for Latin America. Morgan Stanley is estimating 20% plus growth for both regions over both years. They see similar growth in Hong Kong this year, albeit slowing below 10% next year, which is more akin to Singapore’s rate of growth. Indian companies are suffering negative growth this year with the prospect of 30% earnings growth in 2011. For both years, it is estimated that the U.K. will run at single-digit growth rates, while the U.S. could accelerate from perhaps only a few percent this year towards the higher end of single-digit growth in 2011. Continental Europe is expected to be negative this year, and perhaps positive next year. It is projected that although Japan may improve in 2011, it is likely it will be negative for both years. Finally, valuations and growth are influenced by the shape of the balance sheet. Net debt to assets range from around 30% in Japan, up to nearly 40% for the U.S. and the U.K, even surpassing the mid 40% level for Continental European stocks. By comparison, Singapore, China, India, Latin America and Hong Kong are all under 25% leverage on average. This is also apparent in the interest coverage ratios which are mostly low, at less 5 times for the U.K. and Europe, and about the same for Japan, a bit stronger for the U.S., at around 6 times, while the real strength of interest coverage is evident in Singapore at approximately 10 times coverage and even more so with regard to China, Hong Kong and Latin America which are around 20 times or even higher. In summary, there appears to be a general mismatch in terms of market valuations and growth prospects with regard to Latin American property companies in particular, as well as China and other South Asian countries when contrasted with Europe and Japan in particular. The U.S. and U.K. appear to be relatively expensive but less so than Europe or Japan. 9 Alpine International Real Estate Equity Fund PORTFOLIO CHANGES The most significant geographic adjustment in the portfolio for this 6 month period was the continued increase in exposure to Brazilian stocks, raising weighting from 26.6% up to 35.3%. There was also some growth in the Fund’s exposure to the U.K., up to 9.7% of the portfolio. India is a bit lower at 8.6% and China was reduced from 8.3% to 6.0%. Also notable was continued the decrease of our exposure to Japan from 4.8% to 3.1%. The Fund also benefited from takeover activity both during the period under review and just subsequent to it. Kingdom Hotels based in Abu Dhabi, operating throughout the regions of Africa and into Asia, received a privatization bid from its parent company, controlled by Prince Al Waleed Bin Talal Bin Abdulaziz Al Saud, which partially compensated investors for its deeply discounted share price. The Fund also received an offer for its shares in Agre, the Brazilian home builder, which merged into our largest holding, PDG, at what we believe will be a very accretive price to earnings basis, as well as providing a strong strategic business combination. During the month of May, the Fund was notified by Kazana, the second largest shareholder in Singapore’s Parkway Holdings, that it sought to tender for one-third of our shares. Parkway is the dominant, private hospital owner and developer in the region with notable exposure in India, as well as China. Kazana is trying to outflank the company’s other major shareholder, Fortis Hospitals, out of India. It is interesting that in each of these situations, the bid has come on a friendly basis, either from the inside or from very knowledgeable industry players. Over time, we would expect to see more aggressive, and perhaps even hostile takeover offers for companies. TOP TEN HOLDINGS PERFORMANCE REVIEW The top ten stocks has evolved over the past six months with six continuing to contribute and four which are new holdings or have grown to greater prominence. PDG Realty, our largest position, has become the largest publicly traded real estate company in Brazil with the announced acquisition of Agre, which used to be one of our top ten holdings as of last year. Over the six months, PDG generated a 9.4% total return contributing roughly half a percent of positive performance for the overall portfolio. Regus, PLC, which is the dominant provider of temporary office space around the world, delivered a 6.8% total return and remains in the second spot. Cyrela Commercial Properties produced a 13.15% total return as it continues to develop not only office, but also industrial and retail properties. New to the portfolio is Direcional Engenharia which is focused on the low income housing programs sponsored by the Brazilian government. The company became public in mid-November, generating a total return of -1.49% during the six month period. Continuing from last period, Muliplan Empreendimentos Imobiliarios is one of Brazil’s dominant shopping mall companies with excellent prospects due to a significant pipeline of future projects to be delivered over the next five years, it generated an 11.66% total return during the six month period. MRV Engenharia is Brazil’s dominant low-income home builder and is a repeat performer in the top ten, having produced a 13.51% total return for the Fund during the six month period. Once again the Brazilian mall sector has prominent place in the top ten with BR Malls being added to the holdings, providing a 13.48% total return during the six month period. Behind BR Malls in the number eight position was Iguatemi Empresa de Shopping Centers, another significant owner of high quality Brazilian malls with a large future delivery pipeline which has the potential to provide attractive growth and income prospects over the next five years. This company delivered an 11.5% total return during the six month period. Breaking the Brazilian focus is Charter Hall Group in the ninth position. Charter Hall Group is a mid-sized Australian owner/operator of commercial properties which has recently expanded into the fund management business through the acquisition of Macquarie’s office and retail property trust management business. We think this expansion of their business model could be quite favorable, and its stock has gained 54.03% during the six month period Finally, in the tenth spot is South Asian Real Estate, Ltd., who’s valuation declined by -7.3%, even though it has the potential to deliver as one of the most efficient pure play residential builders in India. During the period, the Fund reduced its exposure to Stockland Property Group as we were somewhat concerned by the rising interest rates and their effect on the residential component of Stockland’s business. Segro was October’s number three holding although we sold that position as much of the potential has been discounted during the period under review, thus we were able to generate a 178.9% gain on the sale of the holdings. One Brazilian holding that did not continue in the top ten was Brookfield Residential Properties, despite its 16.1% total return during the period. We chose to lighten the Fund’s exposure to this holding as it no longer was as undervalued among other Brazilian residential companies. As mentioned earlier, Agre was absorbed into PDG and unfortunately lost approximately 12% during the period under review. That business combination should be very favorable for both PDG and for Agre shareholders over the intermediate period as well as the long run, providing synergies as well as strategic momentum for the enlarged company. 10 Alpine International Real Estate Equity Fund WHERE DO WE GO FROM HERE? Alpine’s view is that the fear of imminent contagion in financial markets should subside over time. However, we could have a volatile market for property shares as well as the broader market during the rest of 2010. As conditions begin to stabilize, we think the market will focus on both growth and value, and that is why this Fund has focused very much on the Brazilian market. We believe it is suffering from a general global flight to safety out of emerging markets which traditionally have been more volatile and risky. However, Brazil has a unique combination of attributes which we feel are very favorable for real estate including a generally declining interest rate trend in the intermediate to long term. Significant capital market expansion due to favorable business trends can provide capital, and an expansion oriented government will likely support more investment. Key demographic drivers of demand such as rising incomes, population growth, and job formation could support long term growth potential beyond the upcoming surge leading up to the 2014 World Cup and 2016 Olympic Games. Demand for property may outstrip supply for some time. It has been our experience that prices fall when growth diminishes, so we are also anticipating opportunities to buy leading companies at attractive valuations in domestic and European countries. We look forward to reporting on the international real estate equity markets with our annual report in the Fall. Sincerely, Samuel A. Lieber Portfolio Manager Past performance is not a guarantee of future results. Funds that concentrate their investments in a specific sector, such as real estate, tend to experience more volatility and be exposed to greater risk than more diversified funds. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund regularly makes short sales of securities, which involve the risk that losses may exceed the original amount invested. Please refer to the schedule of portfolio investments for fund holdings information. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Stocks are subject to fluctuation. The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company or to the industry in which the company is engaged. The information provided is not intended to be a forecast of future events a guarantee of future results or investment advice. Views expressed may vary from those of the firm as a whole. All index performance reflects no deduction for direct fees, expenses or taxes. Please note that an investor cannot invest directly in an index. Favorable tax treatment of Fund distributions may be adversely affected, changed or repealed by future changes in tax laws. Alpine may not be able to anticipate the level of dividends that companies will pay in any given timeframe. The Fund may include equity-linked securities and various other derivative instruments, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. Leverage may magnify gains or increase losses in the Fund’s portfolio. Equity Securities Risk – The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company (such as poorer than expected earnings or certain management decisions) or to the industry in which the company is engaged (such as a reduction in the demand for products or services in a particular industry). General Risk of Securities Linked to the Real Estate Market – Risks associated with investment in securities of companies in the real estate industry include: declines in the value of real estate; risks related to local economic conditions, overbuilding and increased competition; increases in property taxes and operating expenses; changes in zoning laws; casualty or condemnation losses; variations in rental income, neighborhood values or the appeal of properties to tenants; changes in interest rates and changes in general economic and market conditions. 11 Alpine International Real Estate Equity Fund Foreign Securities Risk – Public information available concerning foreign issuers may be more limited than would be with respect to domestic issuers. Different accounting standards may be used by foreign issuers, and foreign trading markets may not be as liquid as U.S. markets. Additionally, foreign securities also involve currency fluctuation risk, possible imposition of withholding or confiscatory taxes and adverse political or economic developments. These risks may be greater in emerging markets. Real Estate Investment Trusts (“REITs”) Risk – REITs’ share prices may decline because of adverse developments affecting the real estate industry including changes in interest rates. The returns from REITs may trail returns from the overall market. Additionally, there is always a risk that a given REIT will fail to qualify for favorable tax treatment. A Basis Point is a value equaling one one-hundredth of a percent (1/100 of 1%). Enterprise Value is a measure of a company’s value, often used as an alternative to straightforward market capitalization. Enterprise value is calculated as market cap plus debt, minority interest and preferred shares, minus total cash and cash equivalents. EBITDA stands for earnings before interest, taxes, depreciation and amortization and is an approximate measure of a company’s operating cash flow based on data from the company’s income statement. It is calculated by looking at earnings before the deduction of interest expenses, taxes, depreciation and amortization. Price/Earnings Ratio (P/E) is a valuation ratio of a company’s current share price compared to its per-share earnings. Price to Funds From Operations (FFO) – A figure used by real estate investment trusts (REITs) to define the cash flow from their operations. It is calculated by adding depreciation and amortization expenses to earnings, and sometimes quoted on a per share basis. 12 Alpine Realty Income & Growth Fund Comparative Annualized Returns as of 4/30/10 (Unaudited) Since Inception 6 Months(1) 1 Year 3 Years 5 Years 10 Years (12/29/1998) Alpine Realty Income & Growth Fund 32.66% 88.42% -13.01% -0.16% 10.10% 10.55% Morgan Stanley REIT Index 34.85% 71.39% -8.89% 3.98% 11.24% 10.44% S&P 500 Index 15.66% 38.84% -5.05% 2.63% -0.19% 1.36% Lipper Real Estate Funds Average(2) 33.68% 68.69% -9.71% 2.96% 10.66% 9.94% Lipper Real Estate Funds Rank(2) N/A(3) 11/227 172/198 148/169 57/79 25/64 Gross Expense Ratio: 1.39%(4) Net Expense Ratio: 1.39%(4) (1) Not annualized. (2) The since inception return represents the annualized return for the period beginning 12/31/1998. (3) FINRA does not recognize rankings for less than one year. (4) As disclosed in the prospectus dated February 27, 2010. Performance data quoted represents past performance and is not predictive of future results. Investment return and principal value of the Fund fluctuate, so that shares, when redeemed, may be worth more or less than their original cost. Performance current to the most recent month end may be lower or higher than the performance quoted and may be obtained by calling 1-888-785-5578. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held for fewer than 2 months. If it did, total returns would be reduced. The Morgan Stanley REIT Index (the “RMS Index”) is a total return index comprising of the most actively traded real estate investment trusts and designed to be a measure of real estate equity performance. The S&P 500 Index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Lipper Real Estate Funds Average is an average of funds that invest at least 80% of their portfolio in equity securities of domestic and foreign companies engaged in the real estate industry. Lipper rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges. The Morgan Stanley REIT Index, the S&P 500 Index and the Lipper Real Estate Funds Average are unmanaged and do not reflect direct fees associated with a mutual fund, such as investment adviser fees; however, the Lipper Real Estate Funds Average reflects fees charged by the underlying funds. The performance for the Realty Income & Growth Fund reflects the deduction of fees for these value-added services. Investors cannot directly invest in an index. To the extent that the Fund’s historical performance resulted from gains derived from participation in initial public offerings (“IPOs”) and/or secondary offerings, there is no guarantee that these results can be replicated in future periods or that the Fund will be able to participate to the same degree in IPO/Secondary allocations in the future. 13 Alpine Realty Income & Growth Fund This chart represents a comparison of a hypothetical $10,000 investment in the Fund versus similar investments in the Fund’s benchmarks. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s return reflects the waiver of certain fees. Without the waiver of fees, the Fund’s total returns would have been lower. 14 Alpine Realty Income & Growth Fund Commentary We are pleased to report the results of the Alpine Realty Income and Growth Fund for the six-month period that ended April 30, 2010. During this period, the Fund’s net asset value per share increased to $14.04, from $10.89 at October 31, 2009, which combined with two quarterly income distributions totaling $.36 per share, produced a total return of 32.66%. Since its inception on December 29, 1998, the Fund has delivered an annualized compounded total return of +10.55% and has made cumulative distributions to shareholders of $12.93 per share. The preceding table presents the Fund’s returns for the latest six month, one year, three year, five year, ten year, and since inception periods, relative to the Standard & Poor’s 500 Index (the “S&P”) and the Morgan Stanley REIT Index (the “RMS Index”). The real estate sector’s positive returns during the latest six-month period continued the group’s impressive rebound that commenced over one year ago. Since April 30, 2009, the RMS Index has increased +71.39% and since March 6, 2009, the date of the Index’s near term closing low, the RMS Index has rebounded +165.27%. During the same periods, your Fund produced total returns of +88.42% and +206.77%, respectively. While the trajectory of real estate index returns has remained steadily positive, the catalysts for the turnaround have evolved. Initially, real estate indices, as well as the broader market, were propelled upward by renewed confidence in the health of the capital markets and in the balance sheets of both financial institutions and real estate companies. What began over one year ago with equity raises by entities such as Simon Property Group, AMB Property Corp., and Alexandria Real Estate Equities became a major reequitization movement by publicly traded real estate companies throughout 2009 and into 2010. With proven access to capital, public real estate companies began to be perceived as being part of the solution to recapitalizing an overly leveraged commercial real estate market instead of contributing to the problem. Then, as the global economy showed signs of improvement in late 2009 and into 2010, investor sentiment became incrementally more positive regarding a turnaround in earnings and profitability. Indeed, the focus shifted from balance sheet health and the maintenance of operating margins through expense reductions to gauging the timing and extent of top line revenue growth and to anticipating the return of a multi-year trend of earnings increases! Reflective of the somewhat seismic shift in investor sentiment, short interest in the stocks of real estate investment trusts (“REITS”) traded on the New York Stock Exchange decreased from over 11.2% of outstanding stock in March 2009 to approximately 5.6% in April of this year, according to Citigroup. Meanwhile, investors in the corporate bond markets, with renewed confidence that fundamentals had bottomed, lined up to purchase over $8 billion in new REIT bond offerings during the first four months of 2010. It is our strong belief, however, that a sustained improvement in real estate equity returns and in underlying operating fundamentals remains dependent upon stability in the capital markets, continued constraint in new real estate supply, and more meaningful improvements in real estate space demand than what has occurred to date. In this regard, we are fairly confident about the supply side of the equation. However, we feel less sanguine about the pace of demand growth and have recently been reminded by the impact of current Euro Zone developments that the financial markets have not fully healed. The commercial real estate supply picture is well summarized by the headline of a recent Citigroup research report, “No Cranes in Sight - A 40 Year Look at Construction”, and the comparative construction data presented therein. According to Citi’s analyses, new construction starts for retail, office, industrial and multi-family apartment buildings are “at their lowest point in over 40 years of construction history at only .4% of stock versus a 2.2% historical average and considerably lower than coming out of any prior recession.” The report further notes that while starts are nearly 75% below their 40-year average, they also are less than the normal annual obsolescence rate of approximately 1%. In our opinion, such a benign supply picture bodes well for a healthy fundamental recovery, especially when coupled with very limited availability of new construction financing, if the demand side will hold up its share of the bargain. Improvements in leasing demand for all property types, from one-night commitments in a hotel to 15-year leases in downtown office buildings, are dependent upon renewed business confidence and employment growth. Increased demand is essential to rebuild occupancies from current levels, lessen the supply of available space, enable the stabilization of rent levels, and eventually lead to pricing power for landlords. To date, employment gains have been somewhat anemic with national unemployment levels rising back to 9.9% in April from 9.7% the month prior, though several overall trends have created optimism. Weekly jobless claims, which one year ago were running at above 600,000, have decreased steadily into the 400,000s. Meanwhile, state and local employment data released on May 21st indicated that payrolls increased in April in 38 states, and unemployment decreased in 34 states and rose in only six states, implying that the unexpected rise in U.S. joblessness to 9.9% was at least not widespread. However, the improvement in the job picture has certainly not been robust and will need to strengthen for real estate operating fundamentals to gain traction. Such improvements in employment are dependent upon increased confidence by business leaders that corporate investment and hiring are warranted. That confidence has likely been shaken in the last weeks by heightened concerns regarding the financial health of Euro Zone participants, including Greece, Spain and Portugal, the potential impact on European banking institutions of that weakness, and the related fallout to the global economic recovery. 15 Alpine Realty Income & Growth Fund What began with concerns about Greek sovereign debt in April has heightened into fears about contagion risk for European financial institutions and has led to rapid declines in currency and stock indices. As of the May 26th date of this report, the Euro has decreased to $1.22, its lowest level since September, 2006, while the S&P has fallen 12.1% and the KBW Bank Index (The “BKX Index”) has decreased 15.2% from their respective April 23rd near term highs. Real estate equities as represented by the RMS Index have decreased approximately 12.15% since the May 3rd peak and continue to be highly correlated with the performance of financial equities. Given our concerns about the pace of real estate space demand growth and uncertainties in the capital markets, we have continued to maintain a relatively conservative portfolio construction within the Fund. While that bias may constrain returns during periods of rapid momentum-driven appreciation in the market, we believe our focus on a balance of defensive investments coupled with well-capitalized companies that are able to take advantage of market opportunities remains appropriate. In the remainder of the report, we will discuss conditions in individual property subsectors and how our investments in those subsectors fared over the past six-month semi-annual fiscal period. Apartment fundamentals have demonstrated steady improvement in 2010 with the first positive sequential monthly rent growth since early 2008 according to Axiometrics, a leading apartment research firm. While year-over-year revenue comparisons remain negative in most areas, landlords have noted the ability to selectively raise rents on renewals of leases and firm up rents for new tenancies. Customers reportedly have increased confidence about their employment and some have begun to reverse the trends of doubling up or living under their parents’ roof. These positive demand trends are occurring approximately six months earlier than prior forecasts and have given confidence to many investors that a return to a multi-year period of positive net operating income growth is near. Apartment-owning companies provided some of the highest returns during the October 31, 2009 through April 30, 2010 period among the entities that comprise the RMS Index as reflected in the +50.45% increase in the Bloomberg REIT Apartment Index. Returns for companies owned in the Fund ranged from Equity Residential (+59.81%) to Post Properties (+59.26%), Avalon Bay (+54.44%), Essex Properties (+44.13%), and Home Properties (+30.46%). Office market conditions across the United States remained generally weak during the latest fiscal reporting period though the pace of decline has moderated and numerous markets have shown signs of stability and even improvement. According to Cushman & Wakefield, overall national vacancy rates increased for a ninth consecutive quarter and are at their highest levels since the second quarter of 2004. Central business district (“CBD”) office markets remain in better relative health than suburban markets with nationwide CBD vacancy rates at 15.0% versus 19.4% in the suburbs, according to Cushman, while the downtown markets of Boston (+13.0%), Midtown Manhattan (+12.6%), Washington, D.C. (+14.5%) and San Francisco (+12.6%) have been somewhat stronger. While such availability levels in general exceed where landlords can regain pricing power, Cushman noted in their first quarter 2010 report several encouraging trends. More than half of all markets Cushman tracks posted flat to declining vacancies in the quarter, the overall increase in vacancy was the lowest quarterly change since the downturn began, and in select markets, landlords were experiencing stabilization of rental rates for Class A assets. We continue to bias the Fund’s investment in office owning companies to those with greater CBD exposure and our only notable investment decreases during the period were reductions to our holdings in Liberty Property Trust and Mack-Cali Realty, two suburban market-oriented entities. Future improvement in office markets remains highly dependent, in our opinion, on job growth, but downtown markets, in particular, should benefit from very limited supply growth for the foreseeable future. During the current reporting period, the Fund’s top performing office-owning companies included CBD-focused Boston Properties (+31.56%), SL Green (+60.99%), Douglas Emmett (+43.77%), Maguire Properties (+42.83%), Brookfield Properties (+60.92%), and Vornado Realty Trust (+42.87%) which generates a significant share of its earnings from New York City and Washington, D.C. office assets. Lower returns were delivered by suburban office oriented Kilroy Realty (+29.85%), Mack-Cali (+13.95%), Liberty Property Trust (+18.43%) and Corporate Office Properties (+24.34%). 16 Alpine Realty Income & Growth Fund Industrial REITs, which incorporate both warehouse and light manufacturing properties, as well as specialized data center assets, produced a range of positive returns during the period. Data center owning companies outperformed the distribution-oriented entities which continue to operate in generally soft market conditions. According to Cushman & Wakefield, the overall vacancy rate for the industrial market climbed for the tenth consecutive quarter to 10.8% as of March 31, 2010 as the impacts of the economic slowdown and inventory reductions in particular continued to weigh on global demand for distribution space. However, the cycle of reductions in production, shipping and inventory building appears to have been reversing as the Institute for Supply Management’s Manufacturing Index continues its upward trend and air cargo volumes have increased, indicators that inventory rebuilding may not be far off. In fact, Cushman reports that approximately 61% of the markets it tracks in the U.S. reported increased leasing activity in the first quarter. The two distribution focused REITs within the Fund, AMB Property Corp. and Prologis, delivered returns of +29.47% and +19.01% during the period. Meanwhile, DuPont Fabros, an owner and builder of state-of-the-art data centers, benefited from both strong demand for its newly developed properties and successful issuance of $550 million of new corporate debt and delivered a +48.24% return during the period. Healthcare REITs, arguably the most defensive of the real estate subsectors, delivered lower relative returns over the six month period that ended April 30, 2010. The Bloomberg Health Care REIT Index returned +16.44% over the period as investors rotated into more early cyclical areas despite signs of improving market conditions for senior housing assets and greater clarity on health care reform. Returns for the Fund’s holdings ranged from +36.38% for Omega Healthcare, which used its public market capital access to make a significant portfolio purchase of skilled nursing assets, to +4.60% for Healthcare REIT, with Ventas (+20.48%) and HCP, Inc. (+13.79%) delivering returns more in line with the overall subsector average. At the end of the period, the Fund’s common equity investment in Healthcare REITs stood at 10.37% of assets, a level which we anticipate we will roughly maintain given the group’s relative stability and above average dividend yields. With respect to the retail real estate subsector, the majority of the Fund’s common equity investment (approximately 13.60% at April 30, 2010) continues to be in regional mall owning companies which, in general, produced some of the highest returns in the overall REIT sector during the latest six-month fiscal period. Fundamentals appear to have bottomed during 2009 with the rates of store closures, tenant bankruptcies, and consumer confidence all showing marked improvements. Though as David Simon, CEO of Simon Property Group, the nation’s largest retail landlord, recently stated, “it’s way too early to declare victory for the consumer and for commercial real estate”, trends reported by the Conference Board and the regional mall companies during their first quarter earnings calls are encouraging. On May 25th, the Conference Board released its most recent measurement of consumer confidence which stood at 63.30, representing the third consecutive month of sequential improvement and the highest level since the first half of 2008. Meanwhile, year-over-year comparisons for reported same store tenant sales in the first quarter of 2010 (albeit against a very easy comparable) were nevertheless all positive for the public mall companies Taubman (+10.8%), Simon (+6.6%), CBL and Associates (+4.7%), and Macerich (+3.4%), while three of the above four reported higher overall occupancies. Continued improvement for retailers and ultimately their landlords is dependent upon employment growth leading to greater levels of confidence, disposable income, and consumer spending. During the latest period, returns for the mall companies owned by the Fund included +82.37% for CBL and Associates, +55.45% for Macerich, +45.31% for Taubman and +33.29% for Simon. The preferred equity allocation within the Fund stood at 17.9% of net assets as of April 30, 2010 and consisted of twenty-four individual investments, twenty-three of which were held throughout the six-month fiscal period and produced a simple non-weighted average return of +22.13% and a median return of +15.63%. Individual returns included +33.40% and +28.94% for the Fund’s two largest preferred investments, Entertainment Properties Trust Series D, 7.375% and CBL & Associates Properties Series D, 7.375%, and ranged from +53.37% for Glimcher Realty Trust Series F, 8.75% to +7.96% for Digital Realty Trust Series A, 8.50%. As of April 30, 2010, the Fund’s preferred investment portion of the portfolio had a weighted average dividend yield of 7.91% (with a median yield of 8.14%), which compares to the 3.60% weighted average dividend yield of common equities in the RMS Index. Additionally, the Fund’s preferred investments traded at a weighted-average discount to an underlying $25.00 liquidation value of 7.89% (i.e., a weighted average price per share of $23.03) and a median discount of 6.24% (or median share price of $23.44). 17 Alpine Realty Income & Growth Fund The Fund’s mix of preferred equities, defensive investments, and well-capitalized companies poised for potentially opportunistic investments continues to be appropriate, in our opinion, given the current economic environment. While we do believe fundamentals in virtually every property type have either already entered or should achieve a period of sequential improvement as the year progresses, it is the pace of that improvement and the justified valuation for those future earnings that we remain focused on. Hotel and apartment assets, those property types with the shortest lease durations, have already experienced better revenue growth. Other property types, including office and retail assets, will likely be slower to grow their top lines but may offer more attractive pricing for investment today. A wild card for potential earnings growth remains new asset acquisitions. Transactional activity is finally increasing with both financial institutions and poorly capitalized owners beginning to move assets into stronger hands. Though the “once-in-a-lifetime” opportunities that were so highly anticipated may never materialize as such, we do believe numerous publicly traded real estate companies in our Fund have the financial wherewithal and cost of capital advantage to accomplish some attractive external growth. We look forward to reporting how our mix of investments continues to perform when we next report after the October 31 end of our fiscal year. Sincerely, Robert W. Gadsden Must be preceded or accompanied by a prospectus. Past performance is not a guarantee of future results. Because the Fund concentrates its investments in the real estate industry, the portfolio may experience more volatility and be exposed to greater risk than the portfolios of many other mutual funds. Please refer to the schedule of portfolio investments for fund holdings information. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Stocks are subject to fluctuation. The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company or to the industry in which the company is engaged. The information provided is not intended to be a forecast of future events a guarantee of future results or investment advice. Views expressed may vary from those of the firm as a whole. All index performance reflects no deduction for direct fees, expenses or taxes. Please note that an investor cannot invest directly in an index. Favorable tax treatment of Fund distributions may be adversely affected, changed or repealed by future changes in tax laws. Alpine may not be able to anticipate the level of dividends that companies will pay in any given timeframe. The Fund may include equity-linked securities and various other derivative instruments, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. Leverage may magnify gains or increase losses in the Fund’s portfolio. General Risk of Securities Linked to the Real Estate Market – Risks associated with investment in securities of companies in the real estate industry include: declines in the value of real estate; risks related to local economic conditions, overbuilding and increased competition; increases in property taxes and operating expenses; changes in zoning laws; casualty or condemnation losses; variations in rental income, neighborhood values or the appeal of properties to tenants; changes in interest rates and changes in general economic and market conditions. Real Estate Investment Trusts (“REITs”) Risk – REITs’ share prices may decline because of adverse developments affecting the real estate industry including changes in interest rates. The returns from REITs may trail returns from the overall market. Additionally, there is always a risk that a given REIT will fail to qualify for favorable tax treatment. Dividend Yield represents the trailing 12-month dividend yield aggregating all income distributions per share over the past year, divided by the period ending fund share price. It does not reflect capital gains distributions. 18 Alpine Realty Income & Growth Fund The PHLX/KBW Bank Index is a modified cap-weighted index consisting of 24 exchange-listed and National Market System stocks, representing national money center banks and leading regional institutions. The index is intended to reflect the evolving financial sector. The Bloomberg Healthcare REIT Index is a cap-weighted index of infinite life Healthcare REITs having a market capitalization of $15 million or greater. The Bloomberg Apartment REIT Index is a capitalization-weighted sub-index of the Bloomberg REIT Index and is based on apartment properties comprising 75% or more of invested assets. Liquidation Value estimated amount of money that an asset or company could quickly be sold for, such as if it were to go out of business. Institute for Supply – A trade association based in Tempe, Arizona that is best known for its monthly forecast of index of manufacturing activity, the ISM Index, which is widely watched by the financial markets to gauge how the nation’s economy is performing. The Institute also produces a less widely known report that tracks non-manufacturing activity. ISM used to be known as the National Association of Purchasing Management (NAPM). 19 Alpine Cyclical Advantage Property Fund Comparative Annualized Returns as of 4/30/10 (Unaudited) Since Inception 6 Months(1) 1 Year 3 Years 5 Years 10 Years (9/1/1993) Alpine Cyclical Advantage Property Fund 19.47% 54.80% -17.49% -10.18% 8.79% 8.32% Wilshire Real Estate Securities Index (4) 34.97% 73.00% -10.06% 3.50% 11.23% 9.72% EPRA/NAREIT Global Index 12.51% 56.77% -12.50% 3.69% 10.17% 8.65% S&P 500 Index 15.66% 38.84% -5.05% 2.63% -0.19% 7.84% S&P Developed BMI Property Index(2)(4) 13.00% 56.37% -13.31% 2.53% N/A N/A Lipper Global Real Estate Funds Average(3) 13.61% 52.63% -12.89% 1.84% 10.82% 8.31% Lipper Global Real Estate Funds Rank(3) N/A(5) 21/85 53/54 27/27 12/12 1/1 Gross Expense Ratio: 1.45%(6) Net Expense Ratio: 1.45%(6) (1) Not annualized. (2) Index commenced on 12/29/2000. (3) The since inception return represents the annualized return for the period beginning 9/2/1993. (4) As of October 31, 2009, the Fund changed its broad-based market index from the Wilshire Real Estate Securities Index to the EPRA/NAREIT Global Index. This change was made to provide a more appropriate benchmark for the Fund to track. (5) FINRA does not recognize rankings for less than one year. (6) As disclosed in the prospectus dated February 27, 2010. Performance data quoted represents past performance and is not predictive of future results. Investment return and principal value of the Fund fluctuate, so that shares, when redeemed, may be worth more or less than their original cost. Performance current to the most recent month end may be lower or higher than the performance quoted and may be obtained by calling 1-888-785-5578. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held for fewer than 2 months. If it did, total returns would be reduced. The Wilshire Real Estate Securities Index is a market capitalization weighted performance index of listed property and real estate securities. The EPRA/NAREIT Global Index is designed to represent general trends in eligible real estate equities worldwide. Relevant real estate activities are defined as the ownership, disposure and development of income-producing real estate. The S&P 500 Index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The S&P Developed BMI Property Index is an unmanaged market-weighted total return index available on a monthly basis. The index consists of many companies from developed markets whose floats are larger than $100 million and derive more than half of their revenue from property related activities. The Lipper Global Real Estate Funds Average is an average of funds that invest at least 25% of their equity portfolio in shares of companies engaged in the real estate industry that are strictly outside of the U.S. or whose securities are principally traded outside of the U.S. Lipper rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges. The Wilshire Real Estate Securities Index, the EPRA/NAREIT Global Index, the S&P 500 Index, the S&P Developed BMI Property Index and the Lipper Global Real Estate Funds Average are unmanaged and do not reflect direct fees associated with a mutual fund, such as investment adviser fees; however, the Lipper Global Real Estate Funds Average reflects fees charged by the underlying funds. The performance for the Cyclical Advantage Property Fund reflects the deduction of fees for these value-added services. Investors cannot directly invest in an index. To the extent that the Fund’s historical performance resulted from gains derived from participation in initial public offerings (“IPOs”) and/or secondary offerings, there is no guarantee that these results can be replicated in future periods or that the Fund will be able to participate to the same degree in IPO/Secondary allocations in the future. 20 Alpine Cyclical Advantage Property Fund This chart represents a comparison of a hypothetical $10,000 investment in the Fund versus similar investments in the Fund’s benchmarks. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s return reflects the waiver of certain fees. Without the waiver of fees, the Fund’s total returns would have been lower. 21 Alpine Cyclical Advantage Property Fund Commentary We are pleased to present the semi-annual report for the Alpine Cyclical Advantage Property Fund for the six-month period ending April 30, 2010. The Fund generated a total return of 19.47% for the six months, which compared favorably to the returns of the S&P Developed (Global) Property Index and for the Lipper Global Real Estate Fund’s Average Total Return of 13.00% and 13.61%, respectively. This Fund is still in its transition from a domestically focused portfolio with a 20% maximum international exposure into an unrestrictive global portfolio which can be adaptive to market conditions and opportunities by adopting either a concentrated investment profile or taking a more diversified approach to portfolio construction. Currently, we are broadly diversified, but remain geographically tilted to the Unites States as long as we see global capital turmoil overshadowing local and regional property trends. We expect the portfolio will continue to evolve beyond its current broad balance of both undervalued opportunities and growth situations to shift the bias towards growth abroad as fears of further financial crisis ebb. Perhaps the greatest example of undervaluation was the Fund’s investment in General Growth Properties a bit over a year ago. While we could not foretell the future we felt that given the complexity of the underlying financial structure of General Growth, it would be very difficult to proceed with an orderly liquidation of the portfolio and thus the company might be able to survive if the financial markets were able to regain their footing. As of today, the financial markets have regained their footing and the stock has outperformed our expectations for the year which is why we reduced the Fund’s exposure from over 195,000 shares down to just over 86,000, producing a gain of 290.93%. The value orientation has also benefited the Fund in terms of takeover bids during and after the fiscal period. The Fund’s holding in Interstate Hotels rose by 92.17% as it privatized, and the Fund also received a merger of Austrian diversified property owner Immo-East from its parent Immo-Finance, although this has subsequently generated a modest negative return for that holding. Subsequent to the end of the quarter, the Fund received a bid to tender one-third of our shares of Parkway Holdings in Singapore to the Malaysian Sovereign Fund, which is its second largest holder. This tender is related to what may well evolve into a fight for control of the region’s premier hospital developer/operator. Balancing the Fund’s focus on value is the portfolio’s expanding holdings in Brazil which offers cyclically cheap valuations and potentially excellent growth prospects. PORTFOLIO CHANGES The aforementioned increase of the Fund’s exposure to Brazil from 12.45% to 18.65% will likely continue further. Meanwhile, exposure to the U.S. declined from 66.08% to 55.17% and we would expect this trend to continue as well given expensive relative valuations. The Fund’s Chinese exposure is rather light at 4.42%, down from 5.06% as government efforts to control prices may depress growth prospects for a while. Meanwhile our U.K. presence has grown from 0.52% to 4.13% as the potential for specific companies has improved. Notably, Indonesian holdings have jumped from no exposure to 4.20% of the portfolio over the past six months as political and economic stability has fostered increased consumer confidence and investment in fixed assets. The other major portfolio shift was a further decline in the Fund’s exposure to Japan from 3.87% to 1.09%. Even though residential sales volumes have improved somewhat, commercial rents continue to soften and vacancy rates continue to rise. We believe that the fundamental prospects for the Japanese economy appear bleak, in the absence of a strong export led recovery so the Fund has minimal exposure to Japanese markets. OVERVIEW OF GLOBAL PROPERTY CONDITIONS Most relevant for this period was the general modest level of returns of property equities around the world with the principal exception of the United States. Outside of Australia, no other country experienced such aggressive recapitalization of real estate company balance sheets as has the U.S. This recap has led real estate equities to rapidly price in the potential for a sizeable recovery in rents and earning power of real estate companies in the U.S. There has even been a meaningful (albeit historically modest) increase in property transactions as prices have increased and prospective initial investment yields declined. Nonetheless, some observers assume that the rise in property transaction volumes and in asset values is more a reflection of investment demand growth off a low level rather than tenant demand growth. Even though occupancies are improving in selected markets, in most cases this has not yet led to an increase in rents, albeit some of the costs of attracting tenants has come down. We believe there is a stand-off between the weight of money ready to invest and sellers who have not been forced to relinquish their properties at historically low valuations. Many investors had hoped for “the buying opportunity of a lifetime” and have been disappointed. While transaction volumes are up, they are still a fraction of peak levels. Many market participants still await a potential surge of commercial foreclosures forced onto the market by lenders over the next two years. 22 Alpine Cyclical Advantage Property Fund Overseas, the market conditions vary considerably, yet like the U.S. the trends suggest declining liquidity. Continental Europe has seen very low transaction volumes as both investment demand and the supply of attractively priced properties have been modest. Few markets have yet to see occupancy gains, and rents have shown only modest improvement. Asset values are still a bit soft with only a handful of transactions, though, trophy properties have traded at valuations within 10% to 15% of peak valuations. This year there have been no successful Initial Public Offerings (“IPOs”) in Continental Europe. The United Kingdom has a greater amount of debt maturing over the next few years relative to the market size than even the U.S. However, the banks have yet to conduct mass foreclosures or forced auctions. Resulting property transaction volumes remain relatively low, although values have risen from trough levels of 2008. Notably, we have seen evidence of modestly rising rents in parts of the London office market, although 2014 will be a key year for lease expirations and, hence, rental activity. As in the U.S., there have even been a few IPO’s of new public property companies on the London stock markets designed to opportunistically acquire inexpensive properties. And it remains possible that the new government in the U.K. could force banks to begin to liquidate their commercial mortgage holdings and conduct foreclosure sales which may create interesting investment possibilities for properly positioned companies. The Fund is significantly underweight our benchmark index weighting in Japan. Real estate demand is following the moribund pattern of the overall economy with the unfortunate exception that new supply is still coming on-line, which will further dampen rents for commercial properties. Demand growth is limited and prospective tenants are focused on upgrading to higher quality properties at lower rents. Residential trends are modestly better, but transaction volume is still constrained. Investment demand in Japan is also currently soft, although there is the promise of several new investment funds seeking to raise capital. Most REITs in Japan are structurally impeded from playing a dynamic role in recapitalizing the property sector. Declining asset values, falling rents and rising vacancies obviously constitute a negative trend, although some local observers believe that a bottom may be near. Our question is whether there will be any acceleration of tenant demand off such low levels. If we see this potential, we may raise the Fund’s exposure towards the typical index weighting of 10% or possibly even higher. Australia has been a positive equity market in that it recapitalized banks and REITs earlier than most and the economy has remained relatively buoyant as a result of strong commodity exports, primarily to China. Australia was the first market to actively recapitalize its property equity base beginning in 2009. Equity offerings are now focused on financing acquisitions. We see some modestly growing investment demand and rising transaction volumes, leading to somewhat higher asset values even though occupier demand, while cautiously positive is not yet strong enough to push rents materially higher. Significantly, banks are slowly starting to refinance debt and have moved some properties into the market place, commencing a bottom clearing process. Singapore is another market which was actively recapitalized by equity REITs in 2009. Although they are not driving transactions, rather strong economic growth in recent quarters has fueled activity, particularly in the residential sector with new supply coming to the market. Commercial rents are relatively flat; however, asset values have been increasing, inducing some companies to test the waters regarding IPOs. Hong Kong remains a solid market where demand has more than matched supply growth, leading to modestly rising rents over the past year, as well as significant investment demand accompanied by solid bank lending, which in combination has fueled transaction volumes and asset values. In general, property prices are historically high; however, future demand may be tied to the economic progress of China. Unfortunately, Hong Kong seems even more congested and polluted than ever, which may influence future growth. China is in the midst of a managed growth slowdown which is very much focused on real estate supply and prices. China is removing excess liquidity which resulted from pumping up broad money supply by 35% to stimulate their economy post Lehman Brothers. Now they are targeting mid to high teens growth, in line with historic levels. Commercial prices have been surprisingly stable, albeit rents have been rather soft in most markets due to excess supply of secondary quality space. Retail real estate has seen significant capital investment in anticipation of a coming consumption boom, however, the right type of property and the right location has always been the watch-word for real estate, and this remains true today. Residential construction has been the main driver of growth in construction activity with prices rising over 50% in the past year. This compares with historic annual growth of mid-to-high teens percentages and flat to slightly negative price trends which were typical in 2008. Thus, prices are only just a bit above the longer term historical trends, which in large part has been fueled by both significant economic growth and the continued urbanization of China’s population, now spread across roughly 70 cities of greater than 1 million persons. Surprisingly, affordability remains in line with historical standards over the past decade, except in Beijing and Shenzen which rose roughly 100% over the last twelve months. It is worth noting that the new property constraints are primarily focused on major cities where prices increased the most, including Shanghai, Shenzen, Beijing and Chongqing. Current restrictions on mortgage activity are impacting middle class housing more than the high-end, where buyers often use cash. With a boom in residential mortgages last year amounting to 25% of the total volume of mortgages outstanding, it is not surprising that sales volumes pushed prices significantly higher once existing inventories were absorbed. Given historic appreciation, the average mortgage represents approximately 40% loan to value at current market prices. Since most mortgages are limited to a 60% loan to value, we do not expect the current moderation of prices to have a significant impact on either bank balance sheets or the household economy. The lower transaction volumes resulting from the recent stream of new regulation could cause uncertainty as to price stabilization and thus, transaction volumes may remain low across the middle half of this year. With regard to the comments by some observers that there is a bubble to be deflated, our site visits to numerous cities suggest that the demand for housing remains strong, and while certainly some excess construction and speculative investment has occurred in certain cities and districts, in our opinion most markets are reasonably close to being in balance. 23 Alpine Cyclical Advantage Property Fund India is another interesting market where there was once significant speculation in investment across all property type segments fueled by excess capital, just like virtually every other market around the world. However, strong economic growth, continued urbanization and modernization of Indian society is creating sustainable demand patterns which are now starting to take hold. Demand growth for investment is coming back and supply, which is only now coming on line from the prior period of frenetic growth, is being met by rising tenant demand. Nonetheless, rents remain relatively flat. Transaction volume remains low as bank debt remains constrained, but prime properties are being acquired by well capitalized investors leading to a modest pick-up in transaction volumes. A number of commercial projects have been redesigned to incorporate an extensive residential component since major cities still lack significant inventory of modern homes and apartments. Retail sales were stagnant for a period, but are now improving, leading some merchants to once again turn their focus on a broad national platform. In Alpine’s opinion, Brazil remains the most buoyant economy and environment for the property sector. Even though new supply is coming to market, tenant demand is strong, be it for new homes, stores, logistics facilities or offices. As a result, rents are increasing and values rising. Even though interest rates are rising, raising carrying cost for commercial properties, residential mortgage rates are relatively stable, so financing activity continues to grow. Demographic patterns, expanding consumer finance, and strong investment prospects for fixed assets should continue to propel the Brazilian real estate sectors. TOP TEN HOLDINGS AND PERFORMANCE REVIEW Verde Realty Partners remains the Fund’s largest holding even though its value declined by 14.22% over the six months in response to revaluation of land holdings along the Mexican border. The company is contemplating raising new capital for opportunistic expansion. The Fund’s long-term position in Cyrela Brazil Realty, Brazil’s most prominent developer, declined by 5.94% while our existing holding in Orient Express Hotels appreciated significantly to number three from the number six position. The shares gained 58.72% over the six months as forward bookings have been firming. The Fund’s fourth largest position at period end was Toll Brothers’, as the U.S. upscale homebuilder’s value proposition has improved as land costs have come down. The housing sector appears to have bottomed at very low production volumes which appear to be poised to grow. However, we cautiously await sustained employment growth and absorption of a potential foreclosure overhang before prices can rise materially. The fifth largest holding was CB Richard Ellis Group, the commercial property brokerage and property management firm, which added 67.34% in its assent into the top ten. Macerich, the west coast shopping mall REIT and the Fund’s sixth largest holding, handled the negative aspects of dilution from equity raising much better than most companies during the industry’s recapitalization phase of last year and gained 55.92.% for the six months. Another homebuilder NVR Corp., was added for the first time in light of their consistent profitability, even during the past year due to their unique, asset light, low land position business model and their strong position in the relatively durable Washington, D.C. market. NVR’s return was 6.58%% for the period. Another new name is Igautemi, a prominent developer of high end shopping malls in Brazil, which has a significant portfolio under construction that should enhance growth and income prospects over the next three to four years. Its shares rose by 11.50% this past period. The Fund’s eighth largest holding was Ocwen Financial Corp., one of the nation’s largest servicers of both performing and delinquent mortgage pools. This holding increased by 5.67% over the six month period ending April 30, 2010. We believe Ocwen is positioned to potentially grow its mortgage servicing portfolio and, subsequently, earnings in a material way over the rest of 2010. Altisource Portfolio Solutions is a technology solutions company devoted to mortgage evaluation, processing and servicing which was spun out of Ocwen Financial about a year ago. Our holdings in this company appreciated 58.43% during the reporting period. Several companies are notable for no longer being in the top ten, most clearly, Prologis which was sold during the period as was Annaly Mortgage. In general, the Fund decreased it’s holdings of mortgage REITs holdings, including Starwood Property Trust, MFA and Chimera. While we remain relatively positive on the income prospects for mortgage REITs, we felt some may not offer the return prospects of other types of property companies over the next couple of years. 24 Alpine Cyclical Advantage Property Fund The changes described here are but a few of the changes that were made over the past six months as the portfolio is truly in transition. Twenty-six new holdings were added, and twenty were deleted. In addition, numerous incremental adjustments were made to ongoing positions, either adding to or reducing the Fund’s positions. As the financial fears subside, we anticipate focusing the Fund’s portfolio on more dynamic growth opportunities and stocks trading at extreme discounts to underlying property values. We look forward to reporting to you on our continued portfolio transformation with the business cycle, over the balance of the fiscal year. Sincerely, Samuel A. Lieber Portfolio Manager Past performance is not a guarantee of future results. Funds that concentrate their investments in a specific sector, such as real estate, tend to experience more volatility and be exposed to greater risk than more diversified funds. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund regularly makes short sales of securities, which involves the risk that losses may exceed the original amount invested. Diversification does not assure a profit or protect against loss in a declining market. Please refer to the schedule of portfolio investments for fund holdings information. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Stocks are subject to fluctuation. The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company or to the industry in which the company is engaged. The information provided is not intended to be a forecast of future events a guarantee of future results or investment advice. Views expressed may vary from those of the firm as a whole. All index performance reflects no deduction for direct fees, expenses or taxes. Please note that an investor cannot invest directly in an index. Favorable tax treatment of Fund distributions may be adversely affected, changed or repealed by future changes in tax laws. Alpine may not be able to anticipate the level of dividends that companies will pay in any given timeframe. The Fund may include equity-linked securities and various other derivative instruments, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. Leverage may magnify gains or increase losses in the Fund’s portfolio. Equity Securities Risk – The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company (such as poorer than expected earnings or certain management decisions) or to the industry in which the company is engaged (such as a reduction in the demand for products or services in a particular industry). 25 Alpine Cyclical Advantage Property Fund General Risk of Securities Linked to the Real Estate Market – Risks associated with investment in securities of companies in the real estate industry include: declines in the value of real estate; risks related to local economic conditions, overbuilding and increased competition; increases in property taxes and operating expenses; changes in zoning laws; casualty or condemnation losses; variations in rental income, neighborhood values or the appeal of properties to tenants; changes in interest rates and changes in general economic and market conditions. Real Estate Investment Trusts (“REITs”) Risk – REITs’ share prices may decline because of adverse developments affecting the real estate industry including changes in interest rates. The returns from REITs may trail returns from the overall market. Additionally, there is always a risk that a given REIT will fail to qualify for favorable tax treatment. 26 Alpine Emerging Markets Real Estate Fund Comparative Annualized Returns as of 4/30/10 (Unaudited) Since Inception 3 Months(1) 6 Months(1) 1 Year (11/3/2008) Alpine Emerging Markets Real Estate Fund 4.99% 4.17% 58.53% 47.01% EPRA/NAREIT Emerging Index(2) 6.00% 1.49% 48.89% N/A MSCI Emerging Markets Index 9.79% 12.35% 57.33% 52.58% S&P Developed (ex U.S.) Property Total Return Index 6.81% 2.96% 50.23% 25.19% Lipper Global Real Estate Funds Average(3) 12.54% 13.61% 52.63% 28.08% Lipper Global Real Estate Funds Rank N/A(4) N/A 7/85 1/78 Gross Expense Ratio: 4.52%(5) Net Expense Ratio: 1.51%(5) (1) Not annualized. (2) Index commenced on 1/12/2009. (3) The since inception return represents the annualized return for the period beginning 11/6/2008. (4) FINRA does not recognize rankings for less than one year. (5) As disclosed in the prospectus dated February 27, 2010. Performance data quoted represents past performance and is not predictive of future results. Investment return and principal value of the Fund fluctuate, so that shares, when redeemed, may be worth more or less than their original cost. Performance current to the most recent month end may be lower or higher than the performance quoted and may be obtained by calling 1-888-785-5578. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held for fewer than 2 months. If it did, total returns would be reduced. The EPRA/NAREIT Emerging Index is an unmanaged index designed to track the performance of listed real estate companies in emerging countries worldwide. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of global emerging markets. The S&P Developed (ex. U.S.) Property Total Return Index is an unmanaged market-weighted total return index available on a monthly basis. The index consists of companies from developed markets, excluding the U.S., whose floats are larger than 100 million U.S. dollars and derive more than half of its revenue from property-related activities. The Lipper Global Real Estate Funds Average is an average of funds that invest at least 25% of their equity portfolio in shares of companies engaged in the real estate industry that are strictly outside of the U.S. or whose securities are principally traded outside of the U.S. Lipper rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges. The EPRA/NAREIT Emerging Index, the MSCI Emerging Markets Index, the S&P Developed (ex. U.S.) Property Total Return Index and the Lipper Global Real Estate Funds Average are unmanaged and do not reflect direct fees associated with a mutual fund, such as investment adviser fees; however, the Lipper Global Real Estate Funds Average reflects fees charged by the underlying funds. The performance for the Emerging Markets Real Estate Fund reflects the deduction of fees for these value-added services. Investors cannot directly invest in an index. The adviser contractually agreed to waive a portion of its fees and to absorb certain fund expenses. This arrangement will remain in effect unless the Board of Trustees approves its modification or termination. To the extent that the Fund’s historical performance resulted from gains derived from participation in initial public offerings (“IPOs”) and/or secondary offerings, there is no guarantee that these results can be replicated in future periods or that the Fund will be able to participate to the same degree in IPO/Secondary allocations in the future. 27 Alpine Emerging Markets Real Estate Fund This chart represents a comparison of a hypothetical $10,000 investment in the Fund versus similar investments in the Fund’s benchmarks. The EPRA/NAREIT Emerging Index commenced on January 12, 2009. It is an unmanaged index that tracks the performance of listed real estate companies in emerging markets worldwide. The MSCI Emerging Markets Index measures equity market performance of global emerging markets. The securities in the Index are diversified across many industry sectors and at any time few of them may be real estate companies. Therefore, it is less relevant for comparison purposes than the EPRA/NAREIT Emerging Index. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s return reflects the waiver of certain fees. Without the waiver of fees, the Fund’s total returns would have been lower. 28 Alpine Emerging Markets Real Estate Fund Commentary We are pleased to present the semi-annual report for the Alpine Emerging Markets Real Estate Fund. For the six-month period ending April 30, 2010, the closing NAV of $16.19 per share represented a total return of 4.17%. Over the same time period the S&P Developed Ex-U.S. Property Total Return Index rose 2.96% and the broad MSCI Emerging Market Index finished with a total return of 12.35%. This compares with the Fund’s benchmark index, the FTSE EPRA/NAREIT Emerging Index returned 1.49% adjusted in U.S. dollar terms for the period ended April 30, 2010, and the Lipper Global Real Estate Funds Average return for 94 International Real Estate Funds was 13.61%. EMERGING MARKET PARADOX Much has been written since the global recovery took hold more than a year ago regarding the outperformance of emerging markets (EM) during the crisis, not to mention the striking contrast of the future growth prospects for the emerging economies relative to the developed economies. Indeed, since closing at 454 in late October 2008, the MSCI Emerging Market Index had rebounded more than 130% to reach a high of 1,048 on 15 April 2010. However, much of this remarkable outperformance by the emerging market benchmark was concentrated during the early months of the global recovery. Since June 2009, many of the developed market indices have outperformed their emerging market counterparts, defying the more robust outlooks for many emerging economies. For example, the broad market MSCI Europe Index is down only 1.4% year-to-date through May, despite the issues with sovereign debt dominating the financial headlines and feeding the market’s growing unease. Over the same period, the S&P Developed Ex U.S. Property Total Return Index was down a modest 1.5%, the FTSE was down only 1.5% and the Nikkei Index fell 5.5%. This contrasts with the Shanghai Composite Index down 20.6%, or the Brazilian Bovespa, which was down 8.71%. This market reality once again brings to the surface a budding paradox of emerging market performance that we highlighted in our year-end 2009 letter to investors: economic decoupling remains distinct and separate from equity market decoupling. In other words, even though consensus estimates target close to 6% Gross Domestic Product (“GDP”) growth in 2010 for the five largest emerging markets (China, Brazil, India, Russia and Mexico) versus 1-2% expected GDP growth for the U.S., Japan and Europe, the respective market performance year to date does not reflect this gap. Although it will not happen over night, we believe that over time the inherent economic strength of emerging economies should resolve this paradox to their long-term benefit. THE BABY AND THE BATHWATER Irrespective of a strong fundamental outlook in the emerging economies, it seems that market volatility and global risk appetite could once again be foreshadowing a return to a crisis trading mentality. The VIX Index recently spiked to its highest level since Q1 2009 driven by, among other things, a panoply of ongoing geopolitical tensions, a raft of policy measures that continues to emanate from China’s central government and the reassessment of sovereign credit in developed markets stemming from the Greek crisis. These shocks have temporarily diverted investor attention away from customary EM vulnerabilities such as interest rate tightening in advance of G3 economies, divergence of core inflationary trends, exchange rate flexibility and potential imposition of capital controls. Gold has touched new highs, treasury yields are falling, interbank borrowing rates are at a ten-month peak and the USD is strengthening, which we feel are all clear indications of sector rotation as portfolios seek to de-risk. This risk aversion has led some investors to reduce exposure to emerging market equities. Of course, geopolitical risk is front and center with the recent provocation by North Korea fueling concern for South Korea. Thailand, a country famous for its so-called “bloodless” revolutions just witnessed a bloody one that has only temporarily been put on hiatus pending national elections. Riots in China’s provinces over working conditions and across Europe over proposed austerity measures fuel political tensions around the world and have injected further uncertainty into already-jittery markets. China, whose economy is roughly 14x the size of Greece’s, remains the consensus choice to drive global growth in the medium term. However, the ongoing policy tightening in China has raised near-term questions about its ability to continue to pace the global recovery. As a result, China has once again seen its domestic stock market and property sector assume the role of bellwether for the direction of the global risk trade. In this regard it bears mentioning that the day the MSCI Emerging Index peaked (15 April 2010) was also the same day that China’s central government introduced its most forceful policy tightening measures to date affecting down payment levels and mortgage rates for first, second and third-time home buyers. Since that time the Shanghai Composite Index is down almost -17.76% (through May). We observe that the policy shockwaves initiated by China’s central government to rein in price inflation, while blunt in their execution, merely represent a moderation - not a reversal - of stimulus pumped into the system during the nascent stages of the global recovery. Furthermore, while we fully expect further measures to be enacted in certain tier-one cities by local governments (such as a property tax), and anticipate variations in degree of implementation across markets, we believe these measures do not undermine long-term property fundamentals and have largely been reflected in current valuations. 29 Alpine Emerging Markets Real Estate Fund While Greece represents only 2.5% of the Eurozone, Spain is approximately four times larger and given its high consumer leverage, anticipated fiscal tightening and the need to refinance A165 billion by year-end 2011, the degree of cross-border financial exposure of the large Euro economies could multiply dramatically. Spain is clearly a different issue and the recent news of the Spanish Central Bank seizing a caja (non-listed regional savings banks) surely heightens sensitivities in Europe and beyond. A call for stress testing of European banks similar to the one the US underwent in 2009 cannot be too far off. The extreme fiscal belt tightening required in Europe raises the questions of whether current governments will have the political stamina to make the necessary long-term adjustments. The real life mechanics of imposing drastic austerity measures are truly uncharted territory outside of war time, and may lead to an inevitable default, devaluation or realignment of the European Monetary Union itself. All of this has dramatically hindered the potential recoveries of peripheral emerging European economies, from the Baltics through the Balkans, and from Russia to Turkey. As serious or even dangerous as these varied threats to peace and prosperity may be, we do not at this time see any compelling arguments leading us to stray materially from our general thesis that select emerging economies are expected to continue to be a strong source of global economic demand and growth. Ultimately, we believe that market returns should realign with emerging countries long-term growth trends in spite of mounting global uncertainties which threaten to derail the recovery in developed economies. The major markets that the Fund currently targets — Brazil, China, India and Indonesia — share similar long-term macroeconomic characteristics and demographic trends that may bode well for significant and sustained growth in the future. Consequently, we maintain a heightened vigilance in our approach to the markets and deploying assets, but clearly see no need to throw the baby away with the bathwater. PORTFOLIO ACTIVITY During the six-month period under review, we continued to structure the portfolio in line with the long-term trends underpinning Alpine’s regional macro-economic differentiation thesis which we have outlined in previous letters. However, we are maintaining flexibility to adapt our portfolio strategy based on geopolitical risk, shifting public policy actions and micro-economic conditions. Aside from strong exposure to Brazil, the portfolio remains broadly diversified on the basis of geography, property and asset type, while continuing to hold a cash buffer reflecting the overall cautiously opportunistic stance we adopted at Fund inception. As of April 30, 2010, the number of holdings increased slightly from 75 securities to 77 and the countries represented stayed relatively stable at 17. The Fund has maintained its overweight exposure to Brazil with a current portfolio weighting of 32.7%, based on Alpine’s appraisal of the country’s long-term macro-economic prospects. Basically, the growing income profile of the middle class driving consumer trends, and continued impact from government policies (which we expect to continue regardless of the outcome of this October’s presidential elections) should provide selected companies the ideal backdrop to achieve consistent earnings growth and healthy margin. The success and extension of the government’s Minha Casa, Minha Vida (MCMV) — my house, my life — program and the increase in mortgage ceilings across higher income levels fueled the portfolio’s two most significant changes in Brazil. In November 2009, we participated in the IPO of Direcional Engenharia, one of the largest developers in Brazil, and the only listed homebuilder that is significantly active in the lowest income range (0-3 minimum wages) of the government plan. With Phase 2 of the government’s MCMV program targeting the building of 1.2 million homes for the lowest-income segment, we believe that Direcional is the one of a short list of developers positioned to benefit from this politically and socially significant program. We also established a new position in Even Construtora, a seasoned residential developer focused on middle and upper-middle income customers in Sao Paulo, which is trading at a low relative valuation to peers. The Fund’s next largest exposure is with 10.1% in China, a decrease from the 11.8% position at the October 31, 2009 year-end. This reflects our near-term caution toward the sector in the face of the scattershot blast of policy measures the Chinese government has introduced in an effort to reign in its growth and stem rampant price appreciation in certain tier-one housing markets. While we acknowledge the run up in house prices at the top end in most tier-one markets, we have not seen convincing evidence of systemic economic misalignments in the overall property sector. Our team recently returned from an extensive trip to China where we completed numerous management meetings and site visits in the western cities of Chongqing and Chengdu as well as the various satellite cities of Shanghai including Suzhou, Hangzhou and Wuxi. Our meetings and general observations reinforced our conviction that while the road ahead may face policy obstacles, China’s real estate sector should continue its rapid pace of growth, driven by the underlying forces of urbanization, rising incomes driving increased affordability in tier two and three markets, and the demand for housing as an alternative investment vehicle. Prior to the government’s strong measures, but, during the period under review, we sold out of our positions in Shenzhen Investment and Sino-Ocean Land, two well-regarded developers with primary exposure to the most overheated tier one markets of Shenzhen and Beijing respectively. We established new positions in Hopefluent, a property broker with pan-China exposure and the mixed-use niche developer SPG Land. 30 Alpine Emerging Markets Real Estate Fund The Fund’s largest increase in country exposure over the past six months was in Indonesia, where the position increased to 7.0% from 2.7%. Economic growth of the country is transitioning away from a cyclical commodity driven theme towards a secular investment environment underpinned by rising per capita income, urbanization and increased spending on domestic capacity. With low debt levels, the country could be on the fast track for investment grade status over the next two years in our view. The Fund continued to build its position by increasing its stake in existing holdings such as Ciputra Development, one of the largest and the most geographically diversified developer in the space targeting all consumer segments; and Lippo Karawaci, a mixed-used developer with more than 50% of its top line derived from recurring revenues in its property management (REIT), hotel, and healthcare businesses. In addition, we have added two new positions to the portfolio over the period. We established a position in the township developer Bumi Serpong Damai through a deeply-discounted rights issue. We have also taken a position in Bakrieland Development, which is not only a superblock developer with a considerable landbank in Bogor (just south of Jakarta) but also is becoming a major player in infrastructure projects across Java and resort developments in Bali. It is important to note that the Fund also has positions in two markets which have been the epicenter of attention in 2010, namely Thailand and Greece. Our Thailand holdings represent approximately 6.5% of the portfolio and are diversified across residential developers, hotel owners and operators, industrial estates and shopping center companies. We have been closely monitoring the political situation in Thailand from well before the military-led coup which resulted in then Prime Minister Thaksin Shinawatra being deposed and the eventual ascent of the current Prime Minister Abhisit Vejjajiva two years later. In line with our conservative stance we began paring our positions in some of the hotel exposure well in advance of the riots. While we were still taken aback at the duration and severity of the recent violence on the streets of Bangkok, we were equally surprised at the resilience shown by the market in general and many of the property companies specifically. In the six months ended April 30, 2010, the Bangkok SET Property Development Index was down only 1.7% (adjusted for U.S. dollars). Our exposure to Greece, which includes two companies and represents less than 2% of the portfolio, contributed a modest drag on performance during the period. Babis Vovos finally received the catalyst we had been waiting for when the government ended a protracted zoning dispute over development of a mall at the Votanikos site in Athens; however, the shares did not have time to react to the positive news as the economic and social problems in Greece intensified. During the period we took a position in J&P-Avax, a company with operations involving large scale concessions and infrastructure projects in Greece, as well as across the Middle East and Central Europe. In the six months ended April 30, 2010, the Athens Stock Exchange General Index was down 37% in U.S. dollar terms. With these shares currently trading at 70% – 80% discounts to their asset values, worst case scenarios may be more than incorporated TOP TEN HOLDINGS PERFORMANCE REVIEW Consistent with our views on the long-term growth of the Brazilian economy, the top five holdings are populated with Brazilian companies and include five securities that ranked as top ten performers for the Fund during the six-month period. PDG Realty is the Fund’s largest holding, at 3.15% of the portfolio, and was one of the Fund’s top performers, contributing .42% of the Fund’s return based on a U.S. dollar-adjusted total return of 9.40%. PDG is primarily focused on low to mid-range price housing in Sao Paulo and Rio through its Goldfarb subsidiary. In February 2010 we took advantage of an undemanding valuation of shares offered in a secondary issue to increase our position in the company. Management subsequently announced a $1.4 billion acquisition of Agre, a deal which further consolidates the sector by creating Brazil’s largest homebuilder while further diversifying PDG’s platform across product and geographic offerings. MRV, the largest Brazilian low income housing specialist, is the Fund’s second largest holding at 3.06%; it contributed 0.47% of the Fund’s return based on a total return of 13.51%. As mentioned above, we participated in the IPO of Direcional Engenharia, a niche residential developer in Brazil with a focus on large-scale lower income projects mainly in the North and West-Central regions of the country. It is currently our third largest holding at 2.39% of the portfolio with a return of -1.95%. 31 Alpine Emerging Markets Real Estate Fund We continue to position the portfolio to take advantage of the under-penetrated and highly-fragmented shopping mall owner/operator segment. Accordingly, many of the leading players in the Brazil retail sector are represented in the Fund’s top ten holdings. In our view, not only do these companies offer highly visible and recurring cash flow streams, but they have attractive growth profiles resulting from their significant development pipelines and the ongoing secular improvements evident throughout the greater Brazilian economy. The Fund’s fourth largest holding is in Iguatemi Empresa at 2.30% of assets and returned 11.50%. The company owns one of the highest quality portfolios in the sector and is poised to potentially double its portfolio’s gross leasable area (GLA) over the next five years. Holding number five is Brazilian mall owner Multiplan, at 2.22% of the Fund, which returned more than 11.50% during the period. The seventh largest holding is in General Shopping, a Sao Paulo-based mall developer and operator with a focus on the lower-income segments. General Shopping had a total return in excess of 18.25% during the period. Rio de Janeiro-based Brookfield, a diversified developer with residential and commercial property projects focused in Rio, Sao Paulo and Brazil’s Federal District, round out the Brazil exposure in the top ten holdings. Brookfield, which returned 15.98% during the period, has a significant portion of its current landbank located in the prime area of Barra da Tijuca in Rio de Janeiro, where the 2016 Olympics will be held. Kingdom Hotel, United Arab Emirates (U.A.E.) listed hotel operator, is the sixth largest holding and saw total returns of 26.92% for the six month period driven primarily by the $5 per Global Depositary Shares offer made by the controlling shareholder for the entire outstanding issued share capital of the company. The ninth largest holding is Supalai Public, a residential developer operating in Bangkok, which returned 43.97% during the period. Supalai, like many of the real estate companies in Thailand, has proven to be extremely resilient throughout the tragic events unfolding on the streets of Bangkok. Semen Gresik, a cement manufacturer that also owns and operates industrial estates rounds out the top ten holdings and returned 27.86% for the period. The company, which represents the Fund’s most significant position in Indonesia, holds 50% share of the domestic market, which is expected to see considerable growth as the country tries to make good on its long-term goal to provide suitable infrastructure and housing to an ever-increasing population. Finally it should be noted that we shifted out of Indian developer Unitech, the largest holding as of the Fund’s last reporting date. NO DIRECTION HOME? A well-known and influential global bond investor recently opined that, “the world is on a journey to an unstable destination, through unfamiliar territory, on an uneven road and, critically, having already used its spare tire(s).” With all due respect, Alpine’s overall view is not as foreboding, particularly with respect to emerging markets. As we sit at the starting line of the next decade of emerging market investing we are aware that this is an unprecedented time of historic transition for the world economy and we concede that investors’ sensitivities to exogenous/endogenous shocks are in a heightened state. We believe volatility will continue and further fragilities will undoubtedly surface. However, our focus remains on the long-term trend. As we look out beyond the vanishing point at the horizon’s edge we see reasons for cautious optimism. Going forward, we will endeavor to construct the portfolio to weather the expected volatility through the remainder of 2010 and to position the Fund to take advantage of the potential opportunities that we fully expect to come to the fore once it becomes apparent to the markets that the overall recovery trend in emerging economies that started early in the prior decade is sustainable and enduring into 2011 and well beyond. We look forward to reporting to you on the Fund’s portfolio and our continued progress in the Fund’s annual report to shareholders. Thank you for your support. Sincerely, Joel E.D. Wells Samuel A. Lieber Co-Portfolio Managers 32 Alpine Emerging Markets Real Estate Fund Past performance is not a guarantee of future results. Funds that concentrate their investments in a specific sector, such as real estate, tend to experience more volatility and be exposed to greater risk than more diversified funds. The Fund invests in foreign securities and emerging markets which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund regularly makes short sales of securities, which involves the risk that losses may exceed the original amount invested. The Fund may also invest in illiquid securities. Diversification does not assure a profit or protect against loss in a declining market. Stocks are subject to fluctuation. The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company or to the industry in which the company is engaged. The information provided is not intended to be a forecast of future events a guarantee of future results or investment advice. Views expressed may vary from those of the firm as a whole. All index performance reflects no deduction for direct fees, expenses or taxes. Please note that an investor cannot invest directly in an index. Favorable tax treatment of Fund distributions may be adversely affected, changed or repealed by future changes in tax laws. Alpine may not be able to anticipate the level of dividends that companies will pay in any given timeframe. The Fund may include equity-linked securities and various other derivative instruments, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. Leverage may magnify gains or increase losses in the Fund’s portfolio. Please refer to the schedule of portfolio investments for fund holdings information. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Cash flow: measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The MSCI EAFE (USD) Index is a capitalization weighted index that monitors the performance of stocks from Europe, Asia, and the Far East. This is one of the most widely used measures of international stock performance. The Lipper Global Real Estate Funds Average is an average of funds that invest at least 25% but less than 75% of their portfolio in equity securities in shares of companies engaged in the real estate industry that are strictly outside of the U.S. or whose securities are principally traded outside the U.S. The S&P/Citigroup BMI World (ex. U.S.) Property Index is a market weighted total performance index, available on a monthly basis. The index consists of companies from developed markets that have float larger than 100 million U.S. dollars and derive more than half of its revenue from property-related activities. The MSCI EAFE (USD) Index, the S&P/Citigroup BMI World (ex. U.S.) Property Index and the Lipper Global Real Estate Funds Average are unmanaged and do not reflect fees associated with a mutual fund, such as investment adviser fees. The performance for the Emerging Markets Real Estate Fund reflects the deduction of fees for these value added services. Investors cannot directly invest in an index. Shanghai Stock Exchange Composite Index is a capitalization-weighted index. The index tracks the daily price performance of all A-shares and B-shares listed on the Shanghai Stock Exchange. The index was developed on December 19, 1990 with a base value of 100. The FTSE 350 Real Estate Index is a capitalization-weighted index of all stocks designed to measure the performance of the real estate sector of the FTSE 350 Index. The index was developed with a base value of 1,000 as of December 31, 1985. The MSCI EAFE Price (USD) Index is a capitalization weighted index that monitors the performance of stocks from Europe, Asia, and the Far East. This is one of the most widely used measures of international stock performance MSCI REIT (RMS) Index is a total return index comprising the most actively traded real estate investment trusts and designed to be a measure of real estate equity performance. 33 Alpine Emerging Markets Real Estate Fund Athens Stock Exchange General Index – is a capitalization-weighted index of Greek stocks listed on the Athens Stock Exchange. The index was developed with a base value of 100 as of December 31, 1980. BOVESPA (Brazil) Index is a total return index weighted by traded volume and is comprised of the most liquid stocks traded on the Sao Paulo Stock Exchange. The BOBESPA Index has been divided 10 times by a factor of 10 since January 1, 1985, those dates are 12/02/85, 04/14/89, 05/28/91, 01/26/93, 02/10/94, 08/29/88, 01/12/92, 08/27/93, 03/03/97. BM&FBOVESPA Real Estate (Brazil) Index measures the behavior of the companies that represent the real estate market, and is comprised of companies whose main activity includes real estate construction, management and brokerage services. The Bangkok SET Index is a capitalization-weighted index of stocks traded on the Stock Exchange of Thailand. The index was developed with a base value of 100 as of April 30, 1975. SET Property Development Index is a capitalization-weighted index of all stocks of the SET Index that are involved in the property sector except the property fund securities. The FTSE EPRA/NAREIT Emerging Index is designed to track the performance of listed real estate companies in emerging countries worldwide. The MSCI Europe Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets in Europe. The Nikkei-225 Stock Average is a price-weighted average of 225 top-rated Japanese companies listed in the First Section of the Tokyo Stock Exchange. VIX – Chicago Board Options Exchange SPX Volatility Index reflects a market estimate of future volatility, based on the weighted average of the implied volatilities for a wide range of strikes. 34 Alpine Global Infrastructure Fund Comparative Annualized Returns as of 4/30/10 (Unaudited) Since Inception 3 Months(1) 6 Months(1) 1 Year (11/3/2008) Alpine Global Infrastructure Fund 7.04% 15.23% 49.26% 33.78% S&P Global Infrastructure Index 2.74% 6.36% 35.71% 14.11% Lipper Specialty/Miscellaneous Funds Average(2) 5.52% 11.55% 32.42% 20.54% Lipper Specialty/Miscellaneous Funds Rank N/A(3) N/A 10/70 11/60 Gross Expense Ratio: 4.47%(4) Net Expense Ratio: 1.40%(4) (1) Not annualized. (2) The since inception return represents the annualized return for the period beginning 11/6/2008. (3) FINRA does not recognize rankings for less than one year. (4) As disclosed in the prospectus dated February 27, 2010. Performance data quoted represents past performance and is not predictive of future results. Investment return and principal value of the Fund fluctuate, so that shares, when redeemed, may be worth more or less than their original cost. Performance current to the most recent month end may be lower or higher than the performance quoted and may be obtained by calling 1-888-785-5578. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held for fewer than 2 months. If it did, total returns would be reduced. The S&P Global Infrastructure Index is an unmanaged index that provides liquid and tradeable exposure to 75 companies from around the world that represents the listed infrastructure universe. The Lipper Specialty/Miscellaneous Funds Average is an average of funds that limit their investments to a specific industry (e.g. transportation, retailing, or paper, etc.) or ones that have not been classified into an existing investment classification. To create diversified exposure across the global listed infrastructure market, the index has balanced weights across three distinct infrastructure clusters: utilities, transportation, and energy. The S&P Global Infrastructure Index and the Lipper Specialty/Miscellaneous Funds Average are unmanaged and do not reflect direct fees associated with a mutual fund, such as investment adviser fees; however, the Lipper Specialty/Miscellaneous Funds Average reflects fees charged by the underlying funds. The performance for the Global Infrastructure Fund reflects the deduction of fees for these value-added services. Investors cannot directly invest in an index. The adviser contractually agreed to waive a portion of its fees and to absorb certain fund expenses. This arrangement will remain in effect unless the Board of Trustees approves its modification or termination. To the extent that the Fund’s historical performance resulted from gains derived from participation in initial public offerings (“IPOs”) and/or secondary offerings, there is no guarantee that these results can be replicated in future periods or that the Fund will be able to participate to the same degree in IPO/Secondary allocations in the future. 35 Alpine Global Infrastructure Fund This chart represents a comparison of a hypothetical $10,000 investment in the Fund versus similar investments in the Fund’s benchmarks. The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s return reflects the waiver of certain fees. Without the waiver of fees, the Fund’s total returns would have been lower. 36 Alpine Global Infrastructure Fund Commentary We are pleased to report the results for the Alpine Global Infrastructure Fund (“AIFRX”) for the six month period ending April 30, 2010. For this period, the Fund reported a 15.23% total return versus the S&P Global Infrastructure Index which had a total return of 6.36%. AIFRX outperformed its benchmark index by 887 basis points. For the period 11/03/08 (inception date of the fund) through 4/30/10, the Fund reported a 54.18% total return versus the S&P Global Infrastructure Index which had a total return of 21.70% for the same period. AIFRX outperformed its benchmark index by 3,248 basis points. We launched the Alpine Global Infrastructure Fund because we believe that there are special opportunities to benefit from global spending in infrastructure over the next several decades. Based upon third-party studies for projected global infrastructure spending, we have defined our infrastructure universe to include the following sub-sectors: transportation, telecommunications and information technology infrastructure, utilities, energy, water delivery and waste disposal systems. The majority of these companies develop, own and operate long-term assets. The Fund’s mandate has a secondary focus on companies which build or provide key components or systems for infrastructure. This multi-faceted sector approach allows the Fund to invest in defensive stocks when the economy begins to slow and in expansive early cyclical stocks as the economic cycle turns positive. We believe AIFRX is more widely diversified than other infrastructure funds as a result of this process of designing the Fund’s specific mandate. This contrasts with some funds which may have started as utility or telecom portfolios. Since the launch of our Fund, the equity markets have been volatile as the world’s economies suffered from the effects of the financial crisis. Although the past twelve months have seen a rebound in equity markets as the world’s economies have stabilized and some country’s economies have begun to grow, we do not believe that there will be a strong v-shaped recovery. The amount of debt that governments have on their balance sheets and the austerity measures that are beginning to be enacted will lead to slower growth for years to come. The uncertainty over the European debt crisis along with the questionable growth prospects of China has led to extremely volatile markets during the month of May. We believe this may create many new opportunities for investors in infrastructure stocks that have stable and predictable cash flows. Our portfolio of companies is not immune to swings in share prices, but volatile markets allow us to continue to buy high-quality companies with solid balance sheets and what we believe are good growth prospects at inexpensive valuations. In the future, governments may be compelled to sell off infrastructure assets and utilize public/private funds to build/operate/transfer business models to finance new projects. In addition, the many stimulus-package related infrastructure plans that were announced during the financial crisis are now being put into effect, which should benefit several of the companies within our portfolio. For example, in the United States, over 70% of the American Recovery and Reinvestment Act (“ARRA”) funding has not been distributed. This implies that over $19 billion of the earmarked $26.7 billion ARRA stimulus spending has not been spent. This money must be spent by September 30, 2012 or the states will lose the funding. Witness to our belief that there is significant investor demand for assets with stable and predictable cash flows, we have seen two separate groups attempt to acquire two companies in our portfolio. CP2 Ltd., Canadian Pension Plan Investment Board, and the Ontario Teachers’ Pension Plan proposed to take Transurban Group private. This bid was rejected by the board. Additionally, Sembcorp has commenced a tender offer for all the outstanding shares of Cascal. Although we believe that markets will continue to be volatile over the next six months, we also believe that the long-term growth prospects for infrastructure-related companies are still positive. Due to the severe economic crisis that the world has suffered through, governments around the world have announced stimulus plans with a focus on infrastructure in order to revitalize their economies. Infrastructure projects offer both a short term benefit of stimulating the economy and a long term benefit of facilitating growth. We believe this is the beginning of a multi-decade emphasis on infrastructure spending worldwide. According to a study by CIBC World Markets, there could be as much as $35 trillion spent on infrastructure over the next 20 years. The American Society of Civil Engineers (“ASCE”) estimates the U.S. government needs to spend $2.2 trillion over the next five years to upgrade and repair the current infrastructure. America’s infrastructure received a cumulative grade of D on the 2009 ASCE’s report card. According to a joint study of the Asian Development Bank and the Asian Development Bank Institute, “between 2010 and 2020, Asia needs to invest approximately $8 trillion in overall national infrastructure.” Countries across Asia, including China, Japan, Malaysia, and Singapore have announced stimulus packages that include infrastructure spending. 37 Alpine Global Infrastructure Fund China has the most aggressive plan, as a majority of its almost $600 billion stimulus package that was announced in November, 2008 will go towards spending on infrastructure. It has announced plans that include the construction of new railways and rural infrastructure projects. India has recently announced that they are setting up a 500 billion rupee ($11 billion) infrastructure debt fund to upgrade its ports and roads and to focus on power shortages. In 2009, India spent 6.5 percent of its Gross Domestic Product (“GDP”) on infrastructure, while China spent 11 percent, according to an Ernst & Young India report. Beyond these stimulus programs, the combination of historical underinvestment in infrastructure, population growth, greater urbanization and rising standards of living will propel infrastructure improvements for decades to come. The growth of infrastructure spending over the next several years will accelerate as populations across the world continue to grow. As the trend in urbanization continues, government entities will have to make up for a lack of infrastructure spending over the past several decades, as well as accommodate new development. The world’s population is growing at a rate of 1.1% per year. According to the United Nations report on “World Urbanization Prospects,” in 1950, 29% of the world’s population lived in urban areas. By 2007, the percentage had increased to 49%, and by 2030, it is expected that 60% of the world’s population will live in urban areas. In contrast, governments have underinvested in infrastructure over the last several decades and are now using the stimulus packages to jumpstart increased spending on infrastructure. In the 1960’s, the U.S. was spending about 3% of its GDP on infrastructure. Now the U.S. spends only about 2% of its GDP on infrastructure — a decline of 33%. Governments understand that under-spending on infrastructure will hurt their long-term prospects for economic growth and are now using the stimulus plans to begin a long period of reinvestment in infrastructure. Even before the financial crisis began to wreak havoc on the budgets of governments and municipalities, the privatization of infrastructure assets began to take place. Now, even more so, there will likely be an accelerated effort to privatize these assets as public entities will not have the funds to maintain their current infrastructure assets nor to build new infrastructure assets to meet the needs of a growing population. Throughout the world, the owners of infrastructure are primarily government entities. However, over the last several decades, due to the large cost of building and maintaining these facilities, there has been a movement towards privatization of infrastructure assets. In Canada, Australia, the United Kingdom, and throughout Europe and Asia, roads, airports, and seaports have been privatized. These privatizations are usually through Public-Private Partnerships (“PPPs”), which refer to the contractual agreements formed between a public agency and a private sector entity that allow for greater private sector participation in the infrastructure assets. We strongly believe that the private sector must participate in building and maintaining infrastructure assets throughout the world. Hence, we own Companhai de Concessoes Rodoviarias (“CCR”), the largest owner of toll roads in Brazil. The combination of rapidly growing automobile ownership, lower interest rates, and reduced competition for new concessions in Brazil makes CCR a compelling investment. According to the World Bank only 6% of Brazilian roads are paved. We believe CCR is a good investment due to the required transportation infrastructure spending in Brazil. Brazil will be hosting the World Cup in 2014 and the Olympics in 2016 and will look toward the private sector to fund many of the capital projects such as new roads, subways, and a high speed rail system. CCR currently has proven to be a disciplined participant when bidding for new roads as demonstrated by its current portfolio of concessions which earns an 18% Internal Rate of Return (IRR). CCR recently completed a secondary equity offering in which it raised approximately 1.1 billion Brazalian Reals (approximately $640 million). This equity raising should give it sufficient capital to bid on the new concessions as Brazil auctions additional roads, acquires roads in the secondary market, and bids on concessions for subways and high speed rail. For the period 10/31/09 to 4/30/10, the stock had a total return of 16.31%. In keeping with the theme of owners, builders and operators of infrastructure assets, we also own Vinci. Vinci is a world-leading concession and construction company. It operates motorway concessions in France and car parks across Europe. When bidding for new infrastructure projects, Vinci leverages its expertise in construction with its ability to operate the concession. Vinci should be a beneficiary of a number of potential large infrastructure projects in the next year in which they are the preferred bidder, such as the A7.2 billion Tours-Bordeaux high speed rail project. These projects are not currently in Vinci’s order book. Vinci continued to be a strong generator of free cash flow even as traffic slowed on its toll roads. Indeed, traffic trends have begun to turn around as we are beginning to see traffic growth on Vinci’s toll roads in the first quarter of 2010. This should provide operating leverage as the recovery continues. The resilience of the earnings over the past two years strengthens the investment case of Vinci’s integrated infrastructure business model. This is due to an increase in tariffs which is linked to inflation. We believe the acquisition of Cegelec enhances Vinci’s opportunities in energy service activities. In addition, the French Government is using Vinci as a vehicle for stimulative infrastructure spending. Vinci agreed on sustainable developmental spending, in exchange for a one-year extension of their concession. For the period six month period Vinci had a total return of 19.78%. 38 Alpine Global Infrastructure Fund Empresas ICA (“ICA”), is an example of an owner, builder, and operator of infrastructure assets in an emerging economy. ICA operates both road concessions such as tunnels, highways, and bridges, and water distribution and treatment concessions. It also owns a 49.43% stake in Groupo Aeroportuatuario del Centro Norte, an operator of several Mexican airports. We believe that infrastructure is an important sector for the Mexican government and that Mexico will continue to spend money on infrastructure projects to stimulate its economy. According to Morgan Stanley, Mexico will spend 5% of its GDP on infrastructure in 2010, up from 3.1% of its GDP in 2002. ICA has been awarded several projects over the past year, including a clean gasoline plant for PEMEX and the Agua Prieta water treatment plant. We believe it is positioned to win further concessions over the next year as Mexico awards additional projects. Additionally, several of the concessions that ICA has been building will enter into operations over the next two years. These projects should have a positive impact on earnings. The combination of improving margins, a strong order backlog, and a potential of further project wins has helped ICA’s share price to appreciate 21.22% over the last six months (10/31/09 – 04/30/10). One of our favorite infrastructure assets is the 407 Express Toll Route (“ETR”). The 407 ETR is a toll road in Canada that is majority owned by Ferrovial, which merged with Cintra in 2009. The tolls for the road are based on user elasticity rather than an increase of tolls with inflation. In addition, the concession does not expire until 2098. Ferrovial is in the process of selling a 10% stake of the 407 ETR, which may be a catalyst for the stock as investors will have a value for the remaining stake of the road. Ferrovial began as a construction company, but has diversified its business to focus on infrastructure concessions. It now owns several other toll roads and it also owns airports through its investment in British Airports Authority. Over the past six months, the stock has underperformed the market with a total return of -4.29%. We believe the stock has had a negative return due to concerns about Ferrovial’s Spanish exposure, despite the fact that greater than 80% of their EBITDA is generated outside of Spain. We believe that Ferrovial represents a stock that has good long-term potential as it owns valuable assets with strong cash flow and improving traffic. Abertis is another stock that was negatively affected by its exposure to Spain. For the period 10/31/09 – 4/30/10, the stock had a total return of -9.56%. Abertis is one of Europe’s largest motorway companies. It own roads in Spain, France, and Latin America. Abertis has less than 20% of its debt expiring over the next 2.5 years. We do not believe it will encounter difficulties refinancing the debt due to the free cash flow that it generates. Another underperformer this period was China State Construction International Holdings(“CSCI”). CSCI has been primarily a builder in Hong Kong and should benefit from the ten mega projects in Hong Kong. In the longer term, it will expand into the Chinese market, as the infrastructure flagship of its parent company, China State Construction and Engineering Corp. There is concern that Beijing may be slowing down its infrastructure spending. We believe that CSCI has the potential to win smaller infrastructure projects in China that will have a meaningful impact on its future earnings. For the period 10/31/09 – 4/30/10, the stock had a total return of -14.20%. Another part of our strategy is to find infrastructure companies worldwide that have resilient cash flows and monopolistic characteristics. One of the stocks that has contributed to our outperformance is the Dutch company, Vopak. For the period 10/31/09 – 04/30/10, Vopak had a total return of 37.49%. It is the world’s largest independent bulk liquid storage company serving the oil and chemical industries. As of December 31, 2009, 83% of its contracts had duration of greater than one year. Vopak has indexation clauses in its contracts which help to promote revenue growth. It also had an occupancy rate of 93% in the first quarter of 2010. In addition, Vopak is adding capacity over the next several years which should further strengthen its global position. This company is a good example of the unique attributes in infrastructure for which we are searching globally. Specifically, a global or regional platform leveraging scale with limited competition and contractual cash flows with inflation protection make this company very attractive. In selecting stocks to purchase, we looked for pipeline companies that have existing stable fee-based revenue under long-term contracts, opportunities for growth, no major refinancing issues and little or no exposure to the prices of commodities. For example, we bought El Paso Pipeline Partners (“EPB”) as it fits our investment criteria. It has stable cash flows backed by 5 – 10 year contract duration; Federal Energy Regulatory Commission regulated tariffs, and opportunities for organic growth. Over 90% of its revenues are backed by “take-or pay” type contracts. In addition, we believe EPB’s general partner, El Paso Corporation, will sell additional assets to EPB, potentially generating an additional growth driver. Since EPB’s IPO in 2007, EPB has purchased $2.3 billion worth of assets from its parent and we believe there are still more opportunities in the pipeline. This was another contributor to our outperformance. For the period 10/31/09 to 4/30/10, this stock has had a total return of 26.31%. 39 Alpine Global Infrastructure Fund Another company that fits our criteria of stable cash flows, monopolistic characteristics, high barriers to entry, and growth, is American Tower Corporation (“AMT”).AMT is an owner and operator of wireless and broadcast communications sites in the United States, Mexico, Brazil and India. Its business model has a large component of fixed upfront costs to build towers, but allows for substantial operating leverage. Each new leasing agreement on an existing tower requires little incremental expense. AMT has long-term contracts with their customers that provide stable recurring revenues. In the past, the growth of AMT’s revenues has been driven by the wireless carriers’ needs to increase capacity and increase density to support wireless-subscriber growth and improve coverage. We believe the future growth will be driven by 3G network upgrades and rolling out 4G networks to accommodate increasing data usage. AMT is our favorite of the tower companies as we believe they have the least re-financing risk with no material short-term maturing debt. Their capital structure should allow them the flexibility to purchase assets and compete for new projects. For example, in the first quarter of 2010, they announced the acquisition of Essar Telecom Infrastructure Private Limited, which operates 4,450 towers in India. In addition, AMT is exploring a possible conversion to a REIT status in 2012, which we believe would act as a positive catalyst for the stock. For the period 10/31/09 – 04/30/10, AMT had a total return of 10.84%. “Today, the electricity we use is carried along a grid of lines and wires that dates back to Thomas Edison — a grid that can’t support the demands of clean energy. This means we’re using 19th and 20th century technologies to battle 21st century problems like climate change and energy security. It also means that places like North Dakota can produce a lot of wind energy, but can’t deliver it to communities that want it, leading to a gap between how much clean energy we are using and how much we could be using. The investment we are making today will create a newer, smarter electric grid that will allow for the broader use of alternative energy.” This quote is from the speech President Obama gave while signing the American Recovery and Reinvestment Act of 2009. The stimulus bill included $2 billion in spending for transmission grid improvements and $4.4 billion for the modernization of the electric grid which is basically installing various hardware and software to make the power grid an intelligent 2-way digital network. This is why we like ITC Holdings Corporation (“ITC”). ITC owns and operates approximately 6,800 miles of high voltage electric transmission systems. The current administration’s focus on green energy helps to bolster the investment case for ITC, as transmission is the key factor in transporting renewable power from remote locations to demand centers. We believe ITC is well positioned to benefit from the increased spending for the upgrade of the transmission grid. On its recent conference call ITC reaffirmed their capital expenditures guidance of $3 billion, for 2010-2014, allowing ITC to increase their regulated asset base and earnings. We believe that ITC could potentially have double digit earnings growth driven by the need to replace aging infrastructure and to improve regional interconnections. ITC also benefits from a favorable regulatory environment. For the period 10/31/09 – 4/30/10, ITC had a total return of 27.34%. After the recent debt crisis, a number of companies have sought to recapitalize their balance sheets. As a result, during the Fund’s semi-annual reporting period, there have been a large number of what we consider to be attractively priced secondary offerings in which the Fund has participated. The Fund has realized substantial short term capital gains in these secondary offerings, which provided a significant contribution to the Fund’s total return during the Fund’s semi-annual reporting period. We cannot predict how long, if at all, these opportunities will continue to exist, but to the extent we consider secondary offerings to be attractively priced and available, the Fund may continue to participate in them. We are pleased with the structure of our portfolio and the outperformance of the Fund since inception as well as during the past six months. We believe the Fund is positioned to take advantage of the anticipated increase in global infrastructure spending. We continue to demonstrate the flexibility of our investment approach as we were defensive from the inception of the Fund until March 2009 and we took a more aggressive approach beginning in April 2009. This allowed the Fund to outperform our benchmark by 32.48%, since inception. We will continue to adapt our investment approach as economic conditions change and look forward to discussing the portfolio and the prospects of the Fund in future communications. 40 Alpine Global Infrastructure Fund Sincerely, Joshua E. Duitz Samuel A. Lieber Co-Portfolio Managers Past performance is not a guarantee of future results. Please refer to the schedule of portfolio investments for fund holding information. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which will involve greater volatility and political, economic, and currency risks and differences in accounting methods. Because the Fund concentrates its investments in the infrastructure stocks, the portfolio may experience more volatility and be exposed to greater risk than portfolios of other mutual funds. The Fund may invest in smaller and mid sized companies, which involve additional risks such as limited liquidity and greater volatility. In addition, the Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Stocks are subject to fluctuation. The stock or other security of a company may not perform as well as expected, and may decrease in value, because of factors related to the company or to the industry in which the company is engaged. The information provided is not intended to be a forecast of future events a guarantee of future results or investment advice. Views expressed may vary from those of the firm as a whole. All index performance reflects no deduction for direct fees, expenses or taxes. Please note that an investor cannot invest directly in an index. Favorable tax treatment of Fund distributions may be adversely affected, changed or repealed by future changes in tax laws. Alpine may not be able to anticipate the level of dividends that companies will pay in any given timeframe. The Fund may include equity-linked securities and various other derivative instruments, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. Leverage may magnify gains or increase losses in the Fund’s portfolio. Infrastructure-Related Investment Risk – Infrastructure-related entities are subject to a variety of factors that may adversely affect their business or operations, including high interest costs in connection with capital construction programs and the costs associated with environmental and other regulations. Diversification does not assure a profit or protect against loss in a declining market. The S&P Global Infrastructure Index measures the performance of 75 companies in twenty two countries that run utilities, pipelines, airports, ports and highways. You cannot invest directly in an index. A basis point is one hundredth of a percentage point (0.01%). Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Internal Rate of Return (IRR) is the rate of return that would make the present value of future cash flows plus the final market value of an investment or business opportunity equal the current market price of the investment or opportunity. Free cash flow is revenue less operating expenses including interest expense and maintenance capital spending. It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. EBITDA (Earnings Before Interest, Taxes, Depreciation, and Amortization) is essentially Net Income with interest, taxes, depreciation, and amortization added back to it. EBITDA can be used to analyze and compare profitability between companies and industries because it eliminates the effects of financing and accounting decisions. However, this is a non-GAAP measure that allows a greater amount of discretion as to what is (and is not) included in the calculation. This also means that companies often change the items included in their EBITDA calculation from one reporting period to the next. 41 Alpine International Real Estate Equity Fund Schedule of Portfolio Investments April 30, 2010 (Unaudited) Security Shares Description Value Common Stocks—100.5% Asia—25.3% China—6.0% Agile Property Holdings, Ltd. (b) $ C C Land Holdings, Ltd. (b) CapitaRetail China Trust (b) Evergrande Real Estate Group, Ltd. (b) Franshion Properties (b) Hopson Development Holdings, Ltd. (b) KWG Property Holdings, Ltd. (b) Longfor Properties Co., Ltd. (b) New World China Land, Ltd. (b) Soho China, Ltd. (b) Yanlord Land Group, Ltd. (b) Hong Kong—3.2% The Hongkong & Shanghai Hotels, Ltd. (b) Mandarin Oriental International, Ltd Midland Holdings, Ltd. (b Shui On Construction and Materials, Ltd. (b) India—6.5% Hirco PLC (a)(b) Ishaan Real Estate PLC (a)(b) South Asian Real Estate, Ltd. (a)(b)(g) Trikona Trinity Capital PLC (a)(b) Unitech Corporate Parks (a)(b) Yatra Capital, Ltd. (a)(b)(e) Indonesia—1.2% Bakrieland Development (a)(b) Bumi Serpong Damai PT (b) Lippo Karawaci (a)(b) Japan—3.1% Nomura Real Estate Holdings (b) Secured Capital Japan Co., Ltd. (b) Star Asia Finance, Ltd. (a)(b)(d) Tachihi Enterprise Co., Ltd. (b) Philippines—0.5% SM Development Corp. (b) Singapore—2.0% Banyan Tree Holdings, Ltd. (a)(b) Parkway Holdings, Ltd. (b) Thailand—2.4% Central Pattana PCL (b) The Erawan Group PCL (b) Minor International PCL (b) Saha Pathana Inter-Holding PCL (b) Security Shares Description Value Common Stocks—continued Asia—continued Vietnam—0.4% Aseana Properties, Ltd. (a) $ Total Asia (Cost $212,180,381) Australia—4.3% Australia—4.3% Charter Hall Group (b) FKP Property Group (b) Goodman Group (b) Stockland (b) Total Australia (Cost $14,405,315) Europe—27.0% Austria—1.6% Conwert Immobilien Invest SE (a)(b) Immofinanz Immobilien Anlagen AG (a)(b) Immoeast Immobilien AG (b)(h) 0 Immofinanz Immobilien Anlagen AG (b)(h) 0 Finland—0.6% Citycon OYJ (b) France—4.2% Club Mediterranee SA (a)(b) Kaufman & Broad SA (a)(b) Nexity (b) Pierre & Vacances (b) Germany—1.7% DIC Asset AG (b) Sirius Real Estate, Ltd. (a)(b) Treveria PLC (b) Greece—0.2% Babis Vovos International Construction SA (a)(b) Italy—0.2% Pirelli & Co. Real Estate SPA (a)(b) Norway—2.4% BWG Homes ASA (a)(b) Norwegian Property ASA (a)(b) Scandinavian Property (a)(b) Poland—1.0% Globe Trade Centre SA (a)(b) Nanette Real Estate Group NV (a)(b) Russia—2.7% LSR Group OJSC—ADR (a)(c) Mirland Development Corp. (a)(b) PIK Group—GDR (a)(c) RGI International, Ltd. (a) The accompanying notes are an integral part of these financial statements. 42 Alpine International Real Estate Equity Fund Schedule of Portfolio Investments—Continued April 30, 2010 (Unaudited) Security Shares Description Value Common Stocks—continued Europe—continued Sweden—2.5% JM AB (b) $ Rezidor Hotel Group AB (a)(b) Turkey—0.1% The Ottoman Fund, Ltd. (b) Ukraine—0.1% KDD Group NV (a)(b) United Kingdom—9.7% Great Portland Estates PLC (b) Metric Property Investments PLC (a)(b) Persimmon PLC (a)(b) Quintain Estates & Development PLC (a)(b) Redrow PLC (a)(b) Regus PLC (b) Segro PLC (b) Shaftesbury PLC (b) Songbird Estates PLC (a)(b) Taylor Wimpey PLC (a)(b) Total Europe (Cost $297,363,979) Middle East/Africa—2.2% Egypt—1.5% Palm Hills Developments SAE (a)(b) T M G Holding (a)(b) United Arab Emirates—0.7% Kingdom Hotel Investments— GDR (a) . Total Middle East/Africa (Cost $14,301,372) North & South America—41.7% Brazil—35.3% Agra Empreendimentos Imobiliarios SA Aliansce Shopping Centers SA BHG SA-Brazil Hospitality Group (a) BR Malls Participacoes SA (a) Brookfield Incorporacoes SA Brasil Brokers Participacoes SA Cyrela Commercial Properties SA Direcional Engenharia SA (a) EcoRodovias Infraestrutura e Logistica SA (a) Even Construtora e Incorporadora SA General Shopping Brasil SA (a) Iguatemi Empresa de Shopping Centers SA Inpar SA (a) JHSF Participacoes SA LPS Brasil Consultoria de Imoveis SA (a) MRV Engenharia Security Shares Description Value Common Stocks—continued North & South America—continued Brazil—continued Multiplan Empreendimentos Imobiliarios SA $ PDG Realty SA Empreendimentos e Participacoes Rodobens Negocios Imobiliarios SA Rossi Residential SA Sao Carlos Empreendimentos Tecnisa SA Canada—2.4% Clublink Enterprises, Ltd. Crombie Real Estate Investment Trust Killam Properties, Inc. (c) Lakeview Hotel Real Estate Investment Trust (a) Lakeview Hotel Real Estate Investment Trust (a)(c) Mainstreet Equity Corp. (a) Mainstreet Equity Corp. (a)(c) Parkbridge Lifestyles Communities, Inc. (a) United States—4.0% Alexander’s, Inc. (a) Orient-Express Hotels, Ltd.— Class A (a) Sunrise Senior Living, Inc. (a) Verde Realty (a)(b)(f)(g) Total North & South America (Cost $271,876,372) Total Common Stocks (Cost $810,127,419) Equity-Linked Structured Notes—2.1% India—2.1% Housing Development & Infrastructure, Ltd.—Macquarie Group, Ltd. (a)(b) Housing Development & Infrastructure, Ltd.— Merrill Lynch & Co., Inc. (a)(b) Phoenix Mills, Ltd.— Merrill Lynch & Co., Inc. (b) Total Equity-Linked Structured Notes (Cost $10,315,887) Warrants—0.3% Malaysia—0.3% SP Setia Berhad (a) Expiration: January, 2013, Exercise Price: MYR 4.480 Thailand—0.0% Minor International PLC (a)(b) Expiration: March, 2013, Exercise Price: THB 13.000 0 Total Warrants (Cost $3,260,920) The accompanying notes are an integral part of these financial statements. 43 Alpine International Real Estate Equity Fund Schedule of Portfolio Investments—Continued April 30, 2010 (Unaudited) Security Shares Description Value Short-Term Investments—0.0%* Federated Treasury Obligations Fund, 0.01% $ Total Short-Term Investments (Cost $653) Total Investments (Cost $823,704,879)—102.9% Liabilities in Excess of Other Assets—(2.9)% TOTAL NET ASSETS—100.0% $ Percentages are stated as a percent of net assets. *Amount is less than 0.05%. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 58.8% of the Fund’s net assets. (c) Restricted under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be liquid under guidelines established by the Board of Trustees. Liquid securities restricted under Rule 144A comprised 2.6% of the Fund’s net assets. (d) Restricted under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be illiquid under guidelines established by the Board of Trustees. Illiquid securities restricted under Rule 144A comprised less than 0.05% of the Fund’s net assets. (e) Affiliated issuer. See Note 6 in the Notes to Financial Statements. (f) Illiquid security. (g) Private placement. (h) Original shares held immediately preceding the merger between Immoeast Immobilien AG and Immofinanz Immobilien Anlagen AG. The merger is subject to judicial review of the exchange ratio and the Fund may be entitled to supplementary cash payments or shares. AB—Aktiebolag is the Swedish equivalent of the term corporation. ADR—American Depositary Receipt AG—Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders. ASA—Allmennaksjeselskap is the Norwegian term for a public limited company. Co.—Company Corp.—Corporation GDR—Global Depository Receipt Ltd.—Limited MYR—Malaysian Ringgit NV—Naamloze Vennootschap is the Dutch term for a public limited liability corporation. Oyj—Osakeyhtio is the Finnish equivalent of a limited company. PCL—Public Company Limited PLC—Public Limited Company SA—Generally designates corporations in various countries, mostly those employing the civil law. SE—SE Regulation. A European Company which can operate on a Europe-wide basis and be governed by Community law directly applicable in all Member States. SPA—Societa' Per Azioni is an Italian shared company. THB—Thailand Baht The accompanying notes are an integral part of these financial statements. 44 Alpine Realty Income & Growth Fund Schedule of Portfolio Investments April 30, 2010 (Unaudited) Security Shares Description Value Real Estate Investment Trusts—85.4% Apartments—9.8% AvalonBay Communities, Inc. $ Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Post Properties, Inc. Diversified—9.3% Crombie Real Estate Investment Trust Crombie Real Estate Investment Trust (c) Verde Realty (a)(b)(d) Vornado Realty Trust Health Care—10.4% HCP, Inc. Health Care REIT, Inc. Medical Properties Trust, Inc. Omega Healthcare Investors, Inc. Ventas, Inc. Lodging—2.2% Chatham Lodging Trust (a) LaSalle Hotel Properties Mortgage & Finance—1.7% Apollo Commercial Real Estate Finance, Inc. Cypress Sharpridge Investments, Inc. Starwood Property Trust, Inc. Net Lease—3.4% Entertainment Properties Trust Office—Industrial Buildings—29.2% Alexandria Real Estate Equities, Inc. AMB Property Corp. Boston Properties, Inc. Brookfield Properties Corp. Corporate Office Properties Trust Douglas Emmett, Inc. DuPont Fabros Technology, Inc. Kilroy Realty Corp. Liberty Property Trust Mack-Cali Realty Corp. Maguire Properties, Inc. (a) ProLogis . SL Green Realty Corp. Retail Centers—16.9% CBL & Associates Properties, Inc. Excel Trust, Inc. (a) Federal Realty Investment Trust Kimco Realty Corp. The Macerich Co. Security Shares Description Value Real Estate Investment Trusts—continued Retail Centers—continued Saul Centers, Inc. $ Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Storage—2.5% Public Storage Total Real Estate Investment Trusts (Cost $70,586,999) Preferred Stocks—17.9% Diversified—1.0% Vornado Realty Trust, Series G, 6.625% Vornado Realty Trust, Series I, 6.625% Health Care—0.7% Omega Healthcare Investors, Inc., Series D, 8.375% Lodging—1.6% Hospitality Properties Trust, Series B, 8.875% LaSalle Hotel Properties, Series D, 7.500% LaSalle Hotel Properties, Series G, 7.250% Sunstone Hotel Investors, Inc., Series A, 8.000% Net Lease—3.5% Entertainment Properties Trust, Series D, 7.375% CapLease, Inc., Series A, 8.125% Office—Industrial Buildings—5.8% AMB Property Corp., Series O, 7.000% Digital Realty Trust, Inc. Series A, 8.500% Kilroy Realty Corp., Series F, 7.500% Prime Group Realty Trust, Series B, 9.000% PS Business Parks, Inc., Series H, 7.000% PS Business Parks, Inc., Series L, 7.600% SL Green Realty Corp., Series D, 7.875% Retail Centers—4.1% CBL & Associates Properties, Inc., Series D, 7.375% Developers Diversified Realty Corp., Series H, 7.375% The accompanying notes are an integral part of these financial statements. 45 Alpine Realty Income & Growth Fund Schedule of Portfolio Investments—Continued April 30, 2010 (Unaudited) Security Shares Description Value Preferred Stocks—continued Retail Centers—continued Developers Diversified Realty Corp., Series I, 7.500% $ Glimcher Realty Trust, Series F, 8.750% Glimcher Realty Trust, Series G, 8.125% Regency Centers Corp., Series D, 7.250% Storage—1.2% Public Storage, Series D, 6.180% Public Storage, Series W, 6.500% Total Preferred Stocks (Cost $15,788,787) Security Shares Description Value Short-Term Investments—0.0%* Federated Treasury Obligations Fund, 0.01% $ 18 Milestone Funds Treasury Obligations Portfolio, 0.04% 18 Total Short-Term Investments (Cost $822) Total Investments (Cost $86,376,608)—103.3% Liabilities in Excess of Other Assets—(3.3)% TOTAL NET ASSETS—100.0% $ Percentages are stated as a percent of net assets. * Amount is less than 0.05%. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 1.6% of the Fund’s net assets. (c) Restricted under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be liquid under guidelines established by the Board of Trustees. Securities restricted under Rule 144A comprised 2.6% of the Fund’s net assets. (d) Illiquid security. Co.—Company Corp.—Corporation Inc.—Incorporated The accompanying notes are an integral part of these financial statements. 46 Alpine Cyclical Advantage Property Fund Schedule of Portfolio Investments April 30, 2010 (Unaudited) Security Shares Description Value Common Stocks—101.5% Asia—13.3% China—4.4% Agile Property Holdings, Ltd. (b) $ Evergrande Real Estate Group, Ltd. (b) KWG Property Holdings, Ltd. (b) New World China Land, Ltd. (b) SPG Land Holdings, Ltd. (b) Yanlord Land Group, Ltd. (b) Hong Kong—0.6% HKC Holdings, Ltd. (a)(b) Midland Holdings, Ltd. (b) Indonesia—4.2% Bakrieland Development (a)(b) Bumi Serpong Damai PT (b) Ciputra Development (a)(b) Lippo Karawaci (a)(b) Japan—1.1% Kenedix, Inc. (a)(b) Singapore—0.7% Parkway Holdings, Ltd. (b) Thailand—2.3% Minor International PCL (b) Supalai PCL (b) Ticon Industrial Connection PCL (b) Total Asia (Cost $8,215,149) Australia—0.5% Stockland (b) Total Australia (Cost $300,946) Europe—7.8% Austria—0.6% Immofinanz Immobilien Anlagen AG (a)(b) Immoeast Immobilien AG (b)(f) 0 Immofinanz Immobilien Anlagen AG (b)(f) 0 Germany—1.3% DIC Asset AG (b) TAG Immobilien AG (a)(b) Greece—0.4% Babis Vovos International Construction SA (a)(b) Norway—1.2% BWG Homes ASA (a)(b) Faktor Eiendom ASA (a)(b) Poland—0.0%* Atrium European Real Estate, Ltd. (b) Security Shares Description Value Common Stocks—continued Europe—continued Sweden—0.2% NCC AB (b) $ United Kingdom—4.1% Bellway PLC (b) Persimmon PLC (a)(b) Quintain Estates & Development PLC (a)(b) Redrow PLC (a)(b) Songbird Estates PLC (a)(b) Total Europe (Cost $6,318,223) . Middle East/Africa—1.4% Egypt—1.4% Six of October Development & Investment Co. (a)(b) T M G Holding (a)(b) Total Middle East/Africa (Cost $774,423) North & South America—78.5% Brazil—18.7% BHG SA-Brasil Hospitality (a) Brookfield Incorporacoes SA Cyrela Brazil Realty SA Cyrela Brazil Realty SA—GDR (c) Cyrela Commercial Properties SA—ADR Cyrela Commercial Properties SA—ADR (c) Direcional Engenharia SA (a) Even Construtora e Incorporadora SA Iguatemi Empresa de Shopping Centers SA Inpar SA (a) PDG Realty SA Empreendimentos e Participacoes Rodobens Negocios Imobiliarios SA Tecnisa SA Canada—2.5% Brookfield Properties Corp. Parkbridge Lifestyles Communities, Inc. (a) Sunrise Senior Living, Inc. (a) Mexico—2.1% Corporacion GEO SAB de CV (a) Urbi Desarrollos Urbanos SA de CV (a) United States—55.2% Alexander’s, Inc. (a) Alexandria Real Estate Equities, Inc. Altisource Portfolio Solutions SA (a) AMB Property Corp. The accompanying notes are an integral part of these financial statements. 47 Alpine Cyclical Advantage Property Fund Schedule of Portfolio Investments—Continued April 30, 2010 (Unaudited) Security Shares Description Value Common Stocks—continued North & South America—continued United States—continued Apollo Commercial Real Estate Finance, Inc. $ Beazer Homes USA, Inc. (a) Brookdale Senior Living, Inc. (a) CB Richard Ellis Group, Inc. (a) CBL & Associates Properties, Inc. Champion Enterprises, Inc. (a) Chesapeake Lodging Trust (a) Chimera Investment Corp. Cogdell Spencer, Inc. Colony Financial, Inc. DiamondRock Hospitality Co. Excel Trust, Inc. (a) Forestar Group, Inc. (a) General Growth Properties, Inc. Host Hotels & Resorts, Inc. Lennar Corp.—Class A The Macerich Co. Maguire Properties, Inc. (a) Meritage Homes Corp. (a) MFA Financial, Inc. M/I Homes, Inc. (a) NVR, Inc. (a) Ocwen Financial Corp. (a) Orient-Express Hotels, Ltd.— Class A (a) Ryland Group, Inc. Simon Property Group, Inc. Starwood Property Trust, Inc. Toll Brothers, Inc. (a) Two Harbors Investment Corp. Verde Realty (a)(b)(d)(e) Vornado Realty Trust Total North & South America (Cost $49,131,556) Total Common Stocks (Cost $64,740,297) Security Shares Description Value Equity-Linked Structured Notes—1.7% India—1.7% Housing Development Holdings, Ltd.—Macquarie Group, Ltd. (a)(b) $ Peninsula Land, Ltd.—Macquarie Group, Ltd. (b) Peninsula Land, Ltd.—Macquarie Group, Ltd. (b) Total Equity-Linked Structured Notes (Cost $1,190,749) Rights—0.0% Germany—0.0% TAG Immobilien AG (a)(b) 0 Total Rights (Cost $0) 0 Warrants—0.0%* Hong Kong—0.0%* HKC Holdings, Ltd. (a)(b) Expiration: April, 2011, Exercise Price: HKD 0.500 Hong Kong Energy Holdings, Ltd. (a)(b) Expiration: April, 2011, Exercise Price: HKD 0.600 Hong Kong Energy Holdings, Ltd. (a) Expiration: May, 2011, Exercise Price: HKD 0.400 Thailand—0.0% Minor International PLC (a)(b) Expiration: March, 2013, Exercise Price: THB 13.000 0 Total Warrants (Cost $2,054) Short-Term Investments—0.0%* Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $477) Total Investments (Cost $65,933,577)—103.2% Liabilities in Excess of Other Assets—(3.2)% TOTAL NET ASSETS—100.0% $ Percentagesare stated as a percent of net assets. * Amount is less than 0.05%. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 29.3% of the Fund’s net assets. (c) Restricted under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be liquid under guidelines established by the Board of Trustees. Securities restricted under Rule 144A comprised 4.4% of the Fund’s net assets. (d)Illiquid security. (e) Private placement. (f) Original shares held immediately preceding the merger between Immoeast Immobilien AG and Immofinanz Immobilien Anlagen AG. The merger is subject to judicial review of the exchange ratio and the Fund may be entitled to supplementary cash payments or shares. The accompanying notes are an integral part of these financial statements. 48 Alpine Cyclical Advantage Property Fund Schedule of Portfolio Investments—Continued April 30, 2010 (Unaudited) AB—Aktiebolag is the Swedish equivalent of the term corporation. ADR—American Depositary Receipt AG—Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders. ASA—Allmennaksjeselskap is the Norwegian term for a public limited company. Co.—Company Corp.—Corporation GDR—Global Depository Receipt HKD—Hong Kong Dollar Inc.—Incorporated Ltd.—Limited PCL—Public Company Limited PLC—Public Limited Company SA—Generally designates corporations in various countries, mostly those employing the civil law. SA de CV—Sociedad Anonmia de Capital Variable. Is the Spanish equivalent to Variable Capital Company. THB—Thailand Baht The accompanying notes are an integral part of these financial statements. 49 Alpine Emerging Markets Real Estate Fund Schedule of Portfolio Investments April 30, 2010 (Unaudited) Security Shares Description Value Common Stocks—84.2% Asia—31.6% China—8.9% Agile Property Holdings, Ltd. (c) $ C C Land Holdings, Ltd. (c) Franshion Properties, Ltd. (c) Hopefluent Group Holdings, Ltd. (c) Hopson Development Holdings, Ltd. (c) KWG Property Holdings, Ltd. (c) New World China Land, Ltd. (c) Soho China, Ltd. (c) SPG Land Holdings, Ltd. (c) Yanlord Land Group, Ltd. (c) Hong Kong—1.7% HKC Holdings, Ltd. (a)(c) Mandarin Oriental International, Ltd . Shangri-La Asia, Ltd. (c) India—2.0% Hirco PLC (a)(c) Unitech Corporate Parks (a)(c) Yatra Capital, Ltd. (a)(c) Indonesia—7.0% Bakrieland Development (a)(c) Bumi Serpong Damai PT (c) Ciputra Development (a)(c) Lippo Karawaci (a)(c) Semen Gresik Persero (c) Summarecon Agung (c) Malaysia—1.7% Aseana Properties, Ltd. (a) Singapore—2.6% Banyan Tree Holdings, Ltd. (a)(c) CapitaMalls Asia, Ltd. (c) Parkway Holdings, Ltd. (c) Thailand—6.5% Central Pattana PCL (c) The Erawan Group PCL (c) Minor International PCL (c) Preuksa Real Estate PCL (c) Supalai PLC (c) Ticon Industrial Connection PCL (c) Vietnam—1.2% JSM Indochina, Ltd. Vinaland, Ltd. Total Asia (Cost $561,153) Security Shares Description Value Common Stocks—continued Europe—10.6% Greece—1.9% Babis Vovos International Construction SA (a)(c) $ J&P-Avax SA (c) Poland—2.0% Globe Trade Centre SA (a)(c) Warimpex Finanz und Beteiligungs AG (a)(c) Russia—6.1% LSR Group OJSC—ADR (a)(b) Mirland Development Corp. (a)(c) PIK Group—GDR (a)(b) Raven Russia, Ltd. (c) RGI International, Ltd. (a) Ukraine—0.6% KDD Group NV (a)(c) Total Europe (Cost $153,071) Middle East/Africa—5.8% Egypt—3.7% Orascom Development Holding AG (c) Palm Hills Developments SAE (a)(c) Six of October Development & Investment (a)(c) T M G Holding (a)(c) United Arab Emirates—2.1% Kingdom Hotel Investments— GDR (a) Total Middle East/Africa (Cost $72,333) North & South America—36.2% Brazil—32.7% Agra Empreendimentos Imobiliarios SA BHG SA-Brasil Hospitality Group (a) BR Malls Participacoes SA (a) Brookfield Incorporacoes SA Cyrela Brazil Realty SA Cyrela Commercial Properties SA Direcional Engenharia SA (a) Even Construtora E Incorporadora SA General Shopping Brasil SA (a) Iguatemi Empresa de Shopping Centers SA Inpar SA (a) JHSF Participacoes SA MRV Engenharia Multiplan Empreendimentos PDG Realty SA Rodobens Negocios Imobiliarios SA The accompanying notes are an integral part of these financial statements. 50 Alpine Emerging Markets Real Estate Fund Schedule of Portfolio Investments—Continued April 30, 2010 (Unaudited) Security Shares Description Value Common Stocks—continued North & South America—continued Brazil—continued Rossi Residential SA $ Sao Carlos Empreendimentos Tecnisa SA Trisul SA Chile—2.4% Parque Arauco SA Socovesa SA United States—1.1% Orient-Express Hotels, Ltd.— Class A (a) Total North & South America (Cost $522,635) Total Common Stocks (Cost $1,309,192) Equity-Linked Structured Notes—4.6% India—4.6% Housing Development & Infrastructure, Ltd.—Macquarie Group, Ltd. (a)(c) Housing Development & Infrastructure, Ltd.— Merrill Lynch & Co., Inc. (a)(c) Kolte Patil Development, Ltd.— Merrill Lynch & Co., Inc. (c) Peninsula Land, Ltd.—Macquarie Group, Ltd. (c) Phoenix Mills, Ltd.— Merrill Lynch & Co., Inc. (c) Total Equity-Linked Structured Notes (Cost $77,687) Security Shares Description Value Rights—0.0% Poland—0.0% Warimpex Finanz (a)(c) $ 0 Total Rights (Cost $0) 0 Warrants—0.6% Hong Kong—0.0%* HKC Holdings, Ltd. Expiration: April, 2011, Exercise Price: HKD 0.500 (a)(c) Hong Kong Energy Holdings, Ltd. Expiration: April, 2011, Exercise Price: HKD 0.600 (a)(c) 35 Hong Kong Energy Holdings, Ltd. Expiration: May, 2011, Exercise Price: HKD 0.400 (a)(c) Malaysia—0.6% SP Setia Berhad Expiration: January, 2013, Exercise Price: MYR 4.480 (a)(c) Thailand—0.0% Minor International PLC Expiration: March, 2013, Exercise Price: THB 13.000 (a)(c) 0 Total Warrants (Cost $11,764) Short-Term Investments—6.5% Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $153,968) Total Investments (Cost $1,552,611)—95.9% Other Assets in Excess of Liabilities—4.1% TOTAL NET ASSETS—100.0% $ Percentages are stated as a percent of net assets. * Amount is less than 0.05%. (a) Non-income producing security. (b) Restricted under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be liquid under guidelines established by the Board of Trustees. Securities restricted under Rule 144A comprised 2.3% of the Fund’s net assets. (c) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 44.0% of the Fund’s net assets. The accompanying notes are an integral part of these financial statements. 51 Alpine Emerging Markets Real Estate Fund Schedule of Portfolio Investments—Continued April 30, 2010 (Unaudited) ADR—American Depositary Receipt AG—Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders. Co.—Company Corp.—Corporation GDR—Global Depository Receipt HKD—Hong Kong Dollar Ltd.—Limited MYR—Malaysian Ringgit NV—Naamloze Vennootschap is the Dutch term for a public limited liability corporation. PCL—Public Company Limited PLC—Public Limited Company SA—Generally designates corporations in various countries, mostly those employing the civil law. THB—Thailand Baht The accompanying notes are an integral part of these financial statements. 52 Alpine Global Infrastructure Fund Schedule of Portfolio Investments April 30, 2010 (Unaudited) Security Shares Description Value Common Stocks—93.5% Capital Goods—14.7% China State Construction International Holdings (b) $ Ferrovial SA (b) Duoyuan Global Water, Inc.—ADR (a) Empresas ICA SA de CV—ADR (a) Gamesa Corp. Tecnologica SA (b) Hochtief AG (b) MasTec, Inc. (a) Mills Estruturas E (a) NWS Holdings, Ltd. (b) Vinci SA (b) Commercial & Professional Services—3.6% Geo Group, Inc. (a) IESI BFC, Ltd Consumer Durables & Apparel—0.9% New Environmental Energy Holdings, Ltd. (a)(b) Energy—5.3% El Paso Pipeline Partners LP Enbridge, Inc. NuStar Energy LP Materials—5.4% Buzzi Unicem SPA (b) China Zhongwang Holdings, Ltd. (b) HeidelbergCement AG (b) Semen Gresik Persero (b) Media—2.8% Comcast Corp.—Class A SES SA (b) Software & Services—1.4% Telvent GIT SA Technology Hardware & Equipment—4.6% Cisco Systems, Inc. (a) CommScope, Inc. (a) ZTE Corp. (b) Telecommunication Services—8.7% American Tower Corp.—Class A (a) AT&T, Inc. China Mobile Ltd. (b) Deutsche Telekom AG (b) Koninklijke KPN NV (b) Millicom International Cellular SA Vodafone Group PLC (b) Security Shares Description Value Common Stocks—continued Transportation—23.2% Abertis Infraestructuras SA (b) $ Aeroports de Paris (b) All America Latina Logistica Atlantia SPA (b) Canadian National Railway Co. Cia de Concessoes Rodoviarias COSCO Pacific, Ltd. EcoRodovias Infrastructura e Logistica SA (a) Fraport AG Frankfurt Airport Services Worldwide (b) Hamburger Hafen Und Logistik AG (b) International Container Terminal Services, Inc. (b) Plus Expressways BHD (b) Santos Brasil Participacoes Tegma Gestao Logistica Transurban Group (b) Union Pacific Corp. Vopak NV (b) Utilities—22.9% American Electric Power Co., Inc. American Water Works Co., Inc. Aqua America, Inc. Calpine Corp. (a) Cascal NV Centrica PLC (b) E.ON AG (b) EDF SA (b) Enagas SA (b) Fortum OYJ (b) GDF Suez (b) Iberdrola SA (b) ITC Holdings Corp. National Grid PLC (b) Northeast Utilities RWE AG (b) Snam Rete Gas SPA (b) Southern Co. Veolia Environnement Co. (b) Total Common Stocks (Cost $1,483,349) Equity-Linked Structured Notes—1.1% Energy—1.1% National Hydroelectric Power Corp.—Macquarie Group, Ltd. (a)(b) Total Equity-Linked Structure Notes (Cost $22,239) Short-Term Investments—6.3% Federated Treasury Obligations Fund, 0.01% Total Short-Term Investments (Cost $122,003) The accompanying notes are an integral part of these financial statements. 53 Alpine Global Infrastructure Fund Schedule of Portfolio Investments—Continued April 30, 2010 (Unaudited) Security Description Value Total Investments (Cost $1,627,591)—100.9% $ Liabilities in Excess of Other Assets—(0.9)% TOTAL NET ASSETS—100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security fair valued in accordance with procedures approved by the Board of Trustees. These securities comprised 47.3% of the Fund’s net assets. ADR—American Depositary Receipts AG—Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders. Co.—Company Corp.—Corporation Inc.—Incorporated Ltd.—Limited LP—Limited Partnership NV—Naamloze Vennootschap is the Dutch term for a public limited liability corporation. Oyj—Osakeyhtio is the Finnish equivalent of a limited company. PLC—Public Limited Company SA—Generally sedisnates corporations in various countries, mostly those employing the civil law. SA de CV—Sociedad Anonima de Capital Variable. It is the Spanish equivalent to Variable Capital Company. SPA—Societa’ Per Azioni is an Italian shared company. The accompanying notes are an integral part of these financial statements. 54 Alpine Mutual Funds Statements of Assets and Liabilities April 30, 2010 (Unaudited) Realty International Income Cyclical Emerging Global Real Estate & Growth Advantage Markets Real Infrastructure Equity Fund Fund Property Fund Estate Fund Fund ASSETS: Investments, at value (1) Unaffiliated issuers $ Affiliated issuers — Cash denominated in foreign currencies, at value (2) — — Receivable from capital shares issued — Receivable from investment securities sold Due from Adviser — — — Dividends and interest receivable Prepaid expenses and other assets Total assets LIABILITIES: Payable for capital shares redeemed — — Payable for investment securities purchased — Accrued expenses and other liabilities: Investment advisory fees — — Line of credit — — Other Total liabilities Net Assets $ Net assets represented by: Capital stock $ Accumulated undistributed net investment income (loss) Accumulated net realized gains (losses) from investments, foreign currency translation and swap contracts ) ) ) Net unrealized appreciation (depreciation) on: Investments ) ) Foreign currency and foreign currency translation ) ) Total Net Assets $ Net asset value Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering price and redemption price per share $ (1) Cost of investments Unaffiliated issuers $ Affiliated issuers — (2) Cost of cash denominated in foreign currencies $ $
